

EXHIBIT 10.1






    


















STOCK PURCHASE AGREEMENT


between


MARTIN RESOURCE MANAGEMENT CORPORATION,
as Seller,


and


MARTIN OPERATING PARTNERSHIP LP,
as Buyer,


dated as of


October 22, 2018





--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I
 
Definitions
 
1


ARTICLE II
 
Purchase and Sale
 
8


Section 2.01
 
Purchase and Sale
 
8


Section 2.02
 
Purchase Price; Closing Statement
 
8


Section 2.03
 
Estimated Purchase Price Adjustment
 
8


Section 2.04
 
Purchase Price Adjustment
 
9


Section 2.05
 
Transactions to be Effected at the Closing
 
11


Section 2.06
 
Closing
 
11


Section 2.07
 
Earn-out Payments
 
12


ARTICLE III
 
Representations and Warranties of Seller
 
14


Section 3.01
 
Organization and Authority of Seller
 
14


Section 3.02
 
Organization, Authority and Qualification of the Company
 
15


Section 3.03
 
Capitalization
 
15


Section 3.04
 
No Subsidiaries
 
15


Section 3.05
 
No Conflicts; Consents
 
15


Section 3.06
 
Financial Statements
 
16


Section 3.07
 
Undisclosed Liabilities
 
16


Section 3.08
 
Absence of Certain Changes, Events and Conditions
 
16


Section 3.09
 
Material Contracts
 
18


Section 3.10
 
Title to Assets; Real Property
 
19


Section 3.11
 
Intellectual Property
 
20


Section 3.12
 
Insurance
 
21


Section 3.13
 
Legal Proceedings; Governmental Orders
 
21


Section 3.14
 
Compliance With Laws; Permits
 
21


Section 3.15
 
Environmental Matters
 
22


Section 3.16
 
Employee Benefit Matters
 
23


Section 3.17
 
Employment Matters
 
23


Section 3.18
 
Taxes
 
24


Section 3.19
 
Tractors and Trailers
 
25


Section 3.20
 
Brokers
 
26


Section 3.21
 
No Other Representations and Warranties
 
26


ARTICLE IV
 
Representations and warranties of Buyer
 
26


Section 4.01
 
Organization and Authority of Buyer
 
26


Section 4.02
 
No Conflicts; Consents
 
27


Section 4.03
 
Investment Purpose
 
27


Section 4.04
 
Brokers
 
27


Section 4.05
 
Legal Proceedings
 
27


Section 4.06
 
Independent Investigation
 
27


ARTICLE V
 
Covenants
 
28


Section 5.01
 
Conduct of Business Prior to the Closing
 
28


Section 5.02
 
Access to Information
 
28


Section 5.03
 
Supplement to Disclosure Schedules
 
29


Section 5.04
 
Governmental Approvals and Other Third-party Consents
 
29


Section 5.05
 
Books and Records
 
30








--------------------------------------------------------------------------------




Section 5.06
 
Closing Conditions
 
31


Section 5.07
 
Public Announcements
 
31


Section 5.08
 
Further Assurances
 
31


Section 5.09
 
Transfer Taxes
 
31


Section 5.10
 
Tax Matters
 
31


Section 5.11
 
Intercompany Receivables with MPS
 
33


ARTICLE VI
 
Conditions to Closing
 
33


Section 6.01
 
Conditions to Obligations of All Parties
 
33


Section 6.02
 
Conditions to Obligations of Buyer
 
34


Section 6.03
 
Conditions to Obligations of Seller
 
35


ARTICLE VII
 
Indemnification
 
36


Section 7.01
 
Survival
 
36


Section 7.02
 
Indemnification By Seller
 
36


Section 7.03
 
Indemnification By Buyer
 
37


Section 7.04
 
Certain Limitations
 
37


Section 7.05
 
Indemnification Procedures
 
38


Section 7.06
 
Tax Treatment of Indemnification Payments
 
40


Section 7.07
 
Exclusive Remedies and Right of Offset
 
40


ARTICLE VIII
 
Termination
 
41


Section 8.01
 
Termination
 
41


Section 8.02
 
Effect of Termination
 
42


ARTICLE IX
 
Miscellaneous
 
42


Section 9.01
 
Expenses
 
42


Section 9.02
 
Notices
 
42


Section 9.03
 
Interpretation
 
43


Section 9.04
 
Headings
 
43


Section 9.05
 
Severability
 
43


Section 9.06
 
Entire Agreement
 
43


Section 9.07
 
Successors and Assigns
 
44


Section 9.08
 
No Third-party Beneficiaries
 
44


Section 9.09
 
Amendment and Modification; Waiver
 
44


Section 9.10
 
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
 
44


Section 9.11
 
Specific Performance
 
45


Section 9.12
 
Counterparts
 
45


Section 9.13
 
Non-recourse
 
45



Exhibit A - Amendment No. 3 to Omnibus Agreement
Exhibit B - Master Services Agreement











--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”), dated as of October 22, 2018,
is entered into by and between Martin Resource Management Corporation, a Texas
corporation (“Seller”), and Martin Operating Partnership L.P., a Delaware
limited partnership (“Buyer”).
RECITALS


WHEREAS, Seller owns all of the issued and outstanding shares of common stock,
par value $1.00 (the “Shares”), of Martin Transport, Inc., a Texas corporation
(the “Company”);
WHEREAS, Martin Midstream Partners L.P., a Delaware limited partnership (“MMLP”)
is the sole limited partner of Buyer, and Martin Operating GP LLC, a Delaware
limited liability company (the “General Partner”), is the sole general partner
of Buyer;
WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein; and
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS


The following terms have the meanings specified or referred to in this ARTICLE
I:
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For purposes of this Agreement, Martin Midstream GP LLC
and its direct or indirect downstream subsidiaries, including MMLP and Buyer,
shall not be deemed to be Affiliates of Buyer, and General Partner, MMLP, Buyer
and their downstream subsidiaries shall not be deemed to be Affiliates of
Seller.
“Agreement” has the meaning set forth in the preamble.
“Amendment No. 3 to Omnibus Agreement” means Amendment No. 3 to the Omnibus
Agreement among Seller, Buyer, MMLP and General Partner in the form attached as
Exhibit A.
“Audited Financial Statements” has the meaning set forth in Section 3.06.
“Balance Sheet” has the meaning set forth in Section 3.06.
“Balance Sheet Date” has the meaning set forth in Section 3.06.
“Benefit Plan” has the meaning set forth in Section 3.16(a).
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Kilgore, Texas are authorized or required by Law to
close.





--------------------------------------------------------------------------------




“Buyer” has the meaning set forth in the preamble.
“Buyer Indemnified Party” has the meaning set forth in Section 7.02.
“Calculation Period” means each of fiscal years 2019, 2020 and 2021.
“Calculation Statement” has the meaning set forth in Section 2.04(a).
“Cash Consideration” means the amount of cash as set forth on the Closing
Statement to be paid to Seller at the Closing.
“Closing” has the meaning set forth in Section 2.06.
“Closing Date” has the meaning set forth in Section 2.06.
“Closing Statement” has the meaning set forth in Section 2.02(b).
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” has the meaning set forth in Section 3.03(a).
“Company” has the meaning set forth in the recitals.
“Company Intellectual Property” has the meaning set forth in Section 3.11(b).
“Data Room” means the electronic document repository established by Seller
utilizing Accellion’s secure collaboration web user interface containing the
documents set forth in the index included in Section 1.01(a) of the Disclosure
Schedules.
“Direct Claim” has the meaning set forth in Section 7.05(c).
“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.
“Disputed Line Items” has the meaning set forth in Section 2.04(b).
“Dollars” or “$” means the lawful currency of the United States.
“Drop Dead Date” has the meaning set forth in Section 8.01(b)(i).
“DOT” means the United States Department of Transportation.
“Earn-out Calculation Delivery Date” has the meaning set forth in Section
2.07(b)(i).
“Earn-out Calculation Statement” has the meaning set forth in Section
2.07(b)(ii).
“Earn-out Calculation Objection Notice” has the meaning set forth in Section
2.07(b)(ii).
“Earn-out Payment” has the meaning set forth in Section 2.07(a).
“Earn-out Period” means January 1, 2019 through December 31, 2021.





--------------------------------------------------------------------------------




“EBITDA” means, with respect to any Calculation Period, the net income of the
Company before interest, income taxes, depreciation, amortization and any other
non-cash charge or credit of the Company for such period, determined in
accordance with GAAP applied in a manner consistent with the application of GAAP
in the preparation of the Company’s financial statements for the most recent
fiscal year ended.
“EBITDA Threshold” means Twenty-two Million Six Hundred Thousand Dollars
($22,600,000).
“Effective Time” has the meaning set forth in Section 2.06.
“Employees” means those Persons employed by an entity.
“Encumbrance” has the meaning set forth in Section 3.03(a).
“Environmental Claim” means any action, suit, claim, investigation or other
legal proceeding by any Person alleging liability of whatever kind or nature
(including liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental response, removal or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from: (a) the presence, Release of, or exposure to, any
Hazardous Materials at any location, whether or not owned by the Company, prior
to the Effective Time which gives rise to a duty to report, investigate or take
remedial action or constitutes a violation of any Environmental Law; or (b) any
actual or alleged non-compliance with any Environmental Law in existence prior
to the Effective Time.
“Environmental Law” means any Law in existence and applicable to the business of
the Company prior to the Effective Time, including any Governmental Order or
binding agreement with any Governmental Authority, which (a) relates to
pollution (or the cleanup thereof) or the protection of natural resources,
endangered or threatened species, human health or safety, or the environment
(including ambient air, soil, surface water or groundwater, or subsurface
strata) from any Hazardous Materials; or (b) concerns the presence of, exposure
to, or the management, manufacture, use, containment, storage, recycling,
reclamation, reuse, treatment, generation, discharge, transportation,
processing, production, disposal or remediation of any Hazardous Materials. The
term “Environmental Law” also includes the following (including their
implementing regulations and any state analog Laws in effect prior to the
Effective Time): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made by any Governmental Authority pursuant to
Environmental Law.





--------------------------------------------------------------------------------




“Estimated Purchase Price” has the meaning set forth in Section 2.02(a).
“Estimated Working Capital” has the meaning set forth in Section 2.03.
“Final Balance Sheet” has the meaning set forth in Section 2.04(b).
“Final Working Capital” has the meaning set forth in Section 2.04(b).
“Final Working Capital Calculation” has the meaning set forth in Section
2.04(b).
“Final Working Capital Deficit” means the amount, if any, by which the Final
Working Capital (as determined pursuant to Section 2.04) is less than the
Estimated Working Capital.
“Final Working Capital Surplus” means the amount, if any, by which the Final
Working Capital (as determined pursuant to Section 2.04) exceeds the Estimated
Working Capital.
“Financial Statements” has the meaning set forth in Section 3.06.
“FMCSA” has the meaning set forth in Section 3.19(a).
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“General Partner” means Martin Midstream GP LLC, the general partner of MMLP.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect, the Release
of which is regulated under any Environmental Law; and (b) any petroleum or
petroleum-derived products, radon, radioactive materials or wastes, asbestos in
any form, lead or lead-containing materials, urea formaldehyde foam insulation
and polychlorinated biphenyls.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indebtedness” means any of the following: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services, (d) obligations as lessee under capitalized leases, contingent or
otherwise, as obligor, guarantor or otherwise, including any lease termination
payments or charges, (e) in the nature of guarantees of the obligations
described in clauses (a) through (d) above of any other Person and (f) any
accrued and unpaid interest on, and any prepayment premiums, penalties or
similar contractual charges in respect of, any of the foregoing obligations
computed as though payment is being made in respect thereof as of the Effective
Time.
“Indemnified Party” has the meaning set forth in Section 7.04.





--------------------------------------------------------------------------------




“Indemnifying Party” has the meaning set forth in Section 7.04.
“Insurance Policies” has the meaning set forth in Section 3.12.
“Intellectual Property” has the meaning set forth in Section 3.11(a).
“Interim Balance Sheet” has the meaning set forth in Section 3.06.
“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.
“Interim Financial Statements” has the meaning set forth in Section 3.06.
“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of those persons listed on Section
1.01(b) of the Disclosure Schedules.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Leases” has the meaning set forth in Section 3.10(b).
“Liens” means any lien, pledge, mortgage, deed of trust, security interest,
charge, claim, easement, encroachment or other similar encumbrance.
“Losses” means losses, damages, liabilities, costs or expenses, including
reasonable attorneys’ fees.
“Master Services Agreement” means an agreement between Seller and Buyer in the
form as attached hereto as Exhibit A.
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is materially adverse to (a) the business, results of operations, financial
condition or assets of the Company, or (b) the ability of Seller to consummate
the transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not include any event, occurrence, fact, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic
or political conditions; (ii) conditions generally affecting the industries in
which the Company operates; (iii) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement or any action taken (or omitted to be taken) with
the written consent of or at the written request of Buyer; (vi) any changes in
applicable Laws or accounting rules (including GAAP) or the enforcement,
implementation or interpretation thereof; (vii) the announcement, pendency or
completion of the transactions contemplated by this Agreement, including losses
or threatened losses of employees, customers, suppliers, distributors or others
having relationships with the Company; (viii) any natural or man-made disaster
or acts of God; or (ix) any failure by the Company to meet any internal or
published projections, forecasts or revenue or earnings predictions (provided
that the underlying causes of such failures (subject to the other provisions of
this definition) shall not be excluded), provided, that, in the case of the
foregoing clauses (i) through (iii), (vi) and (viii), if such effect materially
disproportionately affects the Company, as compared to other Persons or
businesses that operate in the industry in which the Company operates, then the
disproportionate aspect of such effect may be taken into account in determining
whether a Material Adverse Effect has occurred.
“Material Contracts” has the meaning set forth in Section 3.09(a).





--------------------------------------------------------------------------------




“MMLP” has the meaning set forth in the recitals.
“MPS” means Martin Products Sales LLC, a wholly-owned subsidiary of Seller.
“Notice of Disagreement” has the meaning set forth in Section 2.04(b).
“Owner-Operator Contracts” has the meaning set forth in Section 3.09(c).
“Owner-Operators” has the meaning set forth in Section 3.09(c).
“Permits” means all permits, licenses, franchises, approvals, authorizations,
and consents required to be obtained from Governmental Authorities.
“Permitted Encumbrances” has the meaning set forth in Section 3.03(a).
“Permitted Liens” has the meaning set forth in Section 3.10(a).
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Pre-Closing Tax Returns” has the meaning set forth in Section 5.10(a).
“Proposed Final Balance Sheet” has the meaning set forth in Section 2.04(a).
“Proposed Final Working Capital Calculation” has the meaning set forth in
Section 2.04(a).
“Purchase Price” has the meaning set forth in Section 2.02(a).
“Qualified Benefit Plan” has the meaning set forth in Section 3.16(b).
“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.
“Release” means, with respect to any Hazardous Materials, any release, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, abandonment, disposing or allowing to escape or migrate into
or through the environment (including ambient air (indoor or outdoor), surface
water, groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
“Review Period” has the meaning set forth in Section 2.07(b)(ii).
“SA Determined Amount” has the meaning set forth in Section 2.04(b).
“Seller” has the meaning set forth in the preamble.
“Seller Indemnified Party” has the meaning set forth in Section 7.03.
“Settlement Accountants” has the meaning set forth in Section 2.04(b).
“Shares” has the meaning set forth in the recitals.





--------------------------------------------------------------------------------




“Straddle Period” means any Tax period that begins before the Effective Time and
ends after the Effective Time.
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.
“Third-Party Claim” has the meaning set forth in Section 7.05(a).
“Working Capital” means the amount equal to the Company’s total current assets
(excluding cash and excluding any current accounts receivable owed by MPS to the
Company, which are subject to the terms of Section 5.11), minus the Company’s
total current liabilities (excluding current Indebtedness consisting of current
capital leases or other debt obligations).
“Working Capital Target” means Six Million Three Hundred Thousand Dollars
($6,300,000).
ARTICLE II
PURCHASE AND SALE


Section 2.01Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, the Shares for the consideration specified in Section 2.02.


Section 2.02Purchase Price; Closing Statement.


(a)The aggregate cash purchase price for the Shares shall be One Hundred
Thirty-five Million Dollars ($135,000,000) (the “Purchase Price”), (i) plus the
amount by which Estimated Working Capital exceeds the Working Capital Target or
(ii) less the amount by which the Working Capital Target exceeds the Estimated
Working Capital, in each case as determined in accordance with Section 2.03, and
(iii) minus the amount of any Indebtedness of the Company that Seller and Buyer
have agreed that the Company should retain after the Closing (collectively, the
“Estimated Purchase Price”).


(b)At least three (3) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Buyer a statement (the “Closing Statement”) setting forth
the amount of the Estimated Purchase Price. Buyer shall promptly review and
comment on the Closing Statement. Upon agreement by Seller and Buyer to the
Estimated Purchase Price subject to the adjustment as provided in Section 2.04,
Seller shall re-issue any revisions to the Closing Statement no later than one
(1) Business Day prior to the Closing Date.


Section 2.03Estimated Purchase Price Adjustment. At least three (3) Business
Days prior to the Closing Date, Seller will deliver to Buyer a reasonably
detailed calculation of the good faith estimated amount of Working Capital as of
the Effective Time prepared in accordance with the methodology set forth





--------------------------------------------------------------------------------




on Schedule 2.03 (the “Estimated Working Capital”). Seller shall in good faith
consider the objections, if any, of Buyer to the Estimated Working Capital and,
if Seller determines in good faith that revisions are appropriate, re-issue the
Estimated Working Capital no later than one Business Day prior to the Closing
Date. Notwithstanding the foregoing, the Purchase Price, as adjusted at Closing
pursuant to this Section 2.03, shall be subject to upward or downward adjustment
after Closing in the manner set forth in Section 2.04.


Section 2.04Purchase Price Adjustment.


(a)Within ninety (90) days after the Closing Date, Buyer shall prepare and
deliver to Seller: (i) a proposed final balance sheet of the Company prepared in
accordance with GAAP as of the Effective Time (the “Proposed Final Balance
Sheet”), (ii) a reasonably detailed calculation of the proposed final Working
Capital as of the Effective Time based on the Proposed Final Balance Sheet
prepared in accordance with the methodology set forth on Schedule 2.03 (the
“Proposed Final Working Capital Calculation”), and (iii) based on such Proposed
Final Balance Sheet and Proposed Final Working Capital Calculation, a
calculation of the Final Working Capital Deficit, if any, or the Final Working
Capital Surplus, if any ((i), (ii) and (iii) together, the “Calculation
Statement”). Buyer shall provide Seller reasonable access to the records
(including the work papers and other accounting documents of the Company and its
independent accountants and auditors related to periods on or prior to the
Closing Date) and personnel involved in the preparation of the Closing Statement
in order to review and confirm the accuracy of the Proposed Final Working
Capital Calculation.


(b)If Seller disagrees in whole or in part with the Closing Statement, then
within thirty (30) days after receipt of the Closing Statement, Seller shall
notify Buyer of such disagreement in writing (the “Notice of Disagreement”),
setting forth in reasonable detail the particulars of any such disagreement and
disputed items. The Notice of Disagreement shall include a copy of the Closing
Statement indicating the line items that are in dispute (the “Disputed Line
Items”) and shall be accompanied by Seller’s revised determination of the
Proposed Working Capital Calculation. If Seller does not provide a Notice of
Disagreement within such thirty (30) day period, then Seller shall be deemed to
have accepted in full the Closing Statement as prepared by Buyer, which shall be
final, binding and conclusive for all purposes hereunder. If any Notice of
Disagreement is timely provided and contains the proper information, then Buyer
and Seller shall use commercially reasonable efforts for a period of twenty (20)
days (or such longer period as they may mutually agree) to resolve any Disputed
Line Items. During such twenty (20) day period, Buyer and Seller shall have
access to the working papers, schedules and calculations of the other used in
the preparation of the Closing Statement, the Notice of Disagreement, and the
Disputed Line Items. If, at the end of such period, Buyer and Seller fail to
resolve such Disputed Line Items, then Buyer and Seller shall engage Deloitte
LLP or, if Deloitte LLP is unwilling or unable to serve in such capacity,
another independent accounting firm selected by the mutual agreement of Buyer
and Seller to resolve such Disputed Line Items (the “Settlement Accountants”).
Buyer and Seller will enter into reasonable and customary arrangements for the
services to be rendered by the Settlement Accountants under this Section 2.04.
The Settlement Accountants shall determine as promptly as practicable (and in
any event within forty-five (45) days from the date that the dispute is
submitted to it), whether the Closing Statement was prepared in accordance with
the standards set forth in this Agreement and to what extent (if any) the
Proposed Working Capital Calculation requires adjustment as a result of a
Disputed Line Items. The Settlement Accountants shall resolve each Disputed Line
Item by calculating such Disputed Line Item in accordance with this Agreement
(for each such Disputed Line Item, the amount so calculated is referred to as
the “SA Determined Amount”) and establishing as the final amount of such
Disputed Line Item the applicable SA Determined Amount; provided, that the SA
Determined Amount for each Disputed Line Item may not be greater than the
highest amount proposed by Buyer and Seller nor





--------------------------------------------------------------------------------




less than the lowest amount proposed by Buyer and Seller. Buyer and Seller shall
each furnish to the Settlement Accountants such work papers and other documents
and information relating to the disputed issues, and shall provide interviews
and answer questions, as such Settlement Accountants may reasonably request. The
determination of the Settlement Accountants shall be final, conclusive and
binding on the parties hereto absent manifest error. Judgment may be entered on
the decision of the Settlement Accountants in any court of competent
jurisdiction. The Proposed Final Working Capital Calculation (i) in the form
agreed to by Buyer and Seller as final, (ii) in the form deemed final as
provided in the third sentence of this Section 2.04(b), or (iii) as revised, if
necessary, to reflect the final determination by the Settlement Accountant, is
referred to herein as the “Final Working Capital Calculation,” the final Working
Capital of the Company calculated pursuant thereto is referred to herein as the
“Final Working Capital” and the final balance sheet of the Company as of the
Effective Time calculated pursuant thereto are collectively referred to herein
as the “Final Balance Sheet.”


(c)The fees and expenses of the Settlement Accountants pursuant to this Section
2.04 shall be apportioned between Buyer and Seller based on the dollar amount in
dispute and inversely related to the relative recovery, as determined by the
Settlement Accountants. For example, if the aggregate dollar amount of the
Disputed Line Items is $1,000,000 and the relative recovery of Seller and Buyer
as determined by the Settlement Accountants is $900,000 and $100,000,
respectively, then Buyer will be apportioned ninety percent (90%) and Seller
will be apportioned ten percent (10%) of the Settlement Accountants’ fees.


(d)If the Final Working Capital Calculation reflects a Final Working Capital
Deficit, then Seller shall pay to Buyer, in cash, the amount of the Final
Working Capital Deficit within three (3) Business Days after determination of
the Final Working Capital Calculation. If the Final Working Capital Calculation
reflects a Final Working Capital Surplus, then Buyer shall pay to Seller, in
cash, the amount of the Final Working Capital Surplus within three (3) Business
Days after determination of the Final Working Capital Calculation.


(e)Any payment required to be made pursuant to Section 2.04(d) shall be made by
Buyer or Seller, as the case may be, by wire transfer of immediately available
funds to an account designated in writing by Buyer, if there is a Final Working
Capital Deficit, or Seller, if there is an Final Working Capital Surplus, at
least one (1) Business Day prior to such transfer. The amount of any such
payment shall bear interest at a rate of 8% per annum from the date the Final
Working Capital is due to be paid under Section 2.04(d) to, but excluding, the
date of payment. Such interest shall be calculated daily on the basis of a year
of 365 days and the actual number of days elapsed, without compounding.


(f)The provisions of this Agreement shall apply in such a manner so as not to
give the components and calculations duplicative effect to any item of
adjustment, and no amount shall be (or is intended to be) included, in whole or
in part (either as an increase or reduction), more than once in the calculation
of (including any component of) Working Capital, Estimated Working Capital,
Final Working Capital, Losses, or any other calculated amount pursuant to this
Agreement.


(g)Any rights accruing to a party under this Section 2.04 shall be in addition
to and independent of the rights to indemnification under Article VII and any
payments made to any party under this Section 2.04 shall not be subject to the
terms of Article VII.


(h)Any payments made pursuant to this Section 2.04 shall be treated as an
adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.





--------------------------------------------------------------------------------






Section 2.05Transactions to be Effected at the Closing.
 
(a)At the Closing, Buyer shall deliver, or cause to be delivered, to Seller:


(i)the Cash Consideration by wire transfer of immediately available funds to an
account designated in writing by Seller to Buyer no later than two (2) Business
Days prior to the Closing Date; and


(ii)all other agreements, documents, instruments or certificates required to be
delivered by Buyer at or prior to the Closing pursuant to Section 6.03 of this
Agreement.


(b)At the Closing, Seller shall deliver to Buyer:


(i)stock certificates evidencing the Shares, free and clear of all Encumbrances,
duly endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank, with all required stock transfer tax stamps
affixed thereto; and


(ii)all other agreements, documents, instruments or certificates required to be
delivered by Seller at or prior to the Closing pursuant to Section 6.02 of this
Agreement.
Section 2.06Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place at a
closing (the “Closing”) to be held at 10:00 a.m., Dallas, Texas time, on the
later of January 2, 2019 or the date that is three (3) Business Days after the
last of the conditions to Closing set forth in ARTICLE VI have been satisfied or
waived (other than conditions which, by their nature, are to be satisfied on the
Closing Date), at the offices of Clark Hill Strasburger, 901 Main Street, Suite
6000, Dallas, Texas 75202, or at such other time or on such other date or at
such other place as Seller and Buyer may mutually agree upon in writing (the day
on which the Closing takes place being the “Closing Date”), to be effective as
of 12:01 a.m. on January 1, 2019 (the “Effective Time”).


Section 2.07Earn-out Payments.


(a)On the terms and conditions set forth in this Section 2.07, as additional
consideration and purchase price for the purchase of the Shares, at such times
as provided in Section 2.07(d), Buyer shall pay to Seller with respect to each
Calculation Period within the Earn-out Period, an amount, if any (each, an
“Earn-out Payment”), by which the EBITDA for such Calculation Period exceeds the
EBITDA Threshold; provided, that, in no event shall Buyer be obligated to pay
Seller an aggregate Earn-out Payment in excess of $3,333,334 for any Calculation
Period or to pay aggregate Earn-out Payments in excess of $10,000,000 for the
Earn-out Period and, provided further, such obligations to make any Earn-out
Payment shall be deferred during such time as such payment is prohibited by any
existing loan or credit agreement (or amendment or replacement thereof) with a
bona fide third party lender who is not an Affiliate of Buyer which agreement is
binding on Buyer or any of its Affiliates. If the EBITDA for a particular
Calculation Period does not exceed the EBITDA Threshold, no Earn-out Payment
shall be due for such Calculation Period.


(b)Procedures Applicable to Determination of the Earn-out Payments.


(i)Not later than thirty (30) calendar days following completion of audited
financial statements for the Company and its subsidiaries to be prepared in
accordance with GAAP consistently applied with past practices for the
Calculation Period (each such date, an





--------------------------------------------------------------------------------




“Earn-out Calculation Delivery Date”), Buyer shall prepare and deliver to Seller
a written statement (in each case, an “Earn-out Calculation Statement”) setting
forth in reasonable detail its determination of EBITDA for the applicable
Calculation Period (as determined from such audited financial statements) and
its calculation of the resulting Earn-out Payment (in each case, an “Earn-out
Calculation”). Buyer shall use commercially reasonably efforts to cause its
financial statements to be prepared within 120 days after the end of each
Calculation Period.


(ii)Seller shall have thirty (30) calendar days after receipt of the Earn-out
Calculation Statement for each Calculation Period (in each case, the “Review
Period”) to review the Earn-out Calculation Statement and the Earn-out
Calculation set forth therein. During the Review Period, Buyer shall: (A) permit
Seller and its Representatives reasonable access to such records, work papers
and other materials of Buyer and the Company relating to the preparation of each
Earn-out Calculation Statement as may be reasonably necessary or desirable to
permit Seller to review in detail the manner in which each Earn-out Calculation
Statement was prepared; and (B) provide Seller and its Representatives, upon at
least 24 hours prior advance notice and during normal business hours, with the
opportunity to question Buyer’s employees regarding the preparation of the
Earn-out Calculation Statement and the calculation of the Earn-out Payment.
Prior to the expiration of the Review Period, Seller may object to the Earn-out
Calculation set forth in the Earn-out Calculation Statement for the applicable
Calculation Period by delivering a written notice of objection (an “Earn-out
Calculation Objection Notice”) to Buyer. Any Earn-out Calculation Objection
Notice shall specify the items in the applicable Earn-out Calculation disputed
by Seller and shall describe in reasonable detail the basis for such objection,
as well as the amount in dispute. If Seller fails to deliver an Earn-out
Calculation Objection Notice to Buyer prior to the expiration of the Review
Period, then the Earn-out Calculation set forth in the Earn-out Calculation
Statement shall be final and binding on the parties hereto. If Seller timely
delivers an Earn-out Calculation Objection Notice, Buyer and Seller shall
negotiate in good faith to resolve the disputed items and agree upon the
resulting amount of the EBITDA and the Earn-out Payment for the applicable
Calculation Period. If Buyer and Seller are unable to reach agreement within 30
calendar days after such an Earn-out Calculation Objection Notice has been
given, all unresolved disputed items shall be promptly referred to the
Settlement Accountants. The Settlement Accountants shall be directed to render a
written report on the unresolved disputed items with respect to the applicable
Earn-out Calculation as promptly as practicable, but in no event greater than 30
calendar days after such submission to the Settlement Accountants, and to
resolve only those unresolved disputed items set forth in the Earn-out
Calculation Objection Notice. If unresolved disputed items are submitted to the
Settlement Accountants, Buyer and Seller shall each furnish to the Settlement
Accountants such work papers, schedules and other documents and information
relating to the unresolved disputed items as the Settlement Accountants may
reasonably request. The Settlement Accountants shall resolve the disputed items
based solely on the applicable definitions and other terms in this Agreement and
the presentations by Buyer and Seller, and not by independent review. The
resolution of the dispute and the calculation of EBITDA and the Earn-out Payment
that is the subject of the applicable Earn-out Calculation Objection Notice by
the Settlement Accountants shall be final and binding on the parties hereto. The
fees and expenses of the Settlement Accountants shall be apportioned between
Buyer and Seller based upon the dollar amount in dispute and inversely related
to the relative recovery, as determined by the Settlement Accountants, in the
same manner as provided in Section 2.04(c).







--------------------------------------------------------------------------------




(c)Buyer’s obligation to pay each of the Earn-out Payments to Seller in
accordance with Section 2.07(a) is an independent obligation of Buyer and is not
otherwise conditioned or contingent upon the satisfaction of any conditions
precedent to any preceding or subsequent Earn-out Payment, and the obligation to
pay an Earn-out Payment to Seller shall not obligate Buyer to pay any preceding
or subsequent Earn-out Payment. For the avoidance of doubt and by way of
example, if the conditions precedent to the payment of the Earn-out Payment for
the first Calculation Period are not satisfied, but the conditions precedent to
the payment of the Earn-out Payment for the second Calculation Period are
satisfied, then Buyer would be obligated to pay such Earn-out Payment for the
second Calculation Period for which the corresponding conditions precedent have
been satisfied, and not the Earn-out Payment for the first Calculation Period.


(d)Any Earn-out Payment that Buyer is required to pay pursuant to Section
2.07(a) hereof shall be paid in full no later than ten (10) days following the
date upon which the determination of EBITDA and the Earn-out Payment for the
applicable Calculation Period becomes final and binding upon the parties as
provided in Section 2.07(b)(ii) (including any final resolution of any dispute
raised by Seller in an Earn-out Calculation Objection Notice). Buyer shall pay
to Seller the applicable Earn-out Payment in cash by wire transfer of
immediately available funds to a bank account designated writing by Seller. Such
amount shall bear interest at a rate equal to 8% per annum from the date that
Earn-out Payment is due to be paid under this Section 2.07 to, but excluding,
the date of payment. Such interest shall be calculated daily on the basis of a
year of 365 days and the actual number of days elapsed, without compounding.


(e)Subject to the terms of this Agreement, subsequent to the Closing, Buyer
shall have sole discretion with regard to all matters relating to the operation
of the Company and shall have no obligation to operate the Company to achieve
any Earn-out Payment. Buyer shall not take any actions solely or primarily for
purposes of avoiding or reducing any Earn-out Payment.


(f)The parties hereto understand and agree that (i) the contingent rights to
receive any Earn-out Payment shall not be represented by any form of certificate
or other instrument, and do not constitute an equity or ownership interest in
Buyer or the Company, (ii) Seller shall not have any rights as a security holder
of Buyer or the Company as a result of Seller’s contingent right to receive any
Earn-out Payment hereunder, and (iii) no interest is payable with respect to any
Earn-out Payment, except as provided pursuant to Section 2.07.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the Disclosure Schedules, Seller represents and warrants
to Buyer that the statements contained in this ARTICLE III are true and correct
as of the date hereof through the Closing Date.
Section 3.01     Organization and Authority of Seller. Seller is a corporation
duly organized, validly existing and in good standing under the Laws of the
state of Texas. Seller has all necessary corporate power and authority to enter
into this Agreement, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery by Seller of
this Agreement, the performance by Seller of its obligations hereunder and the
consummation by Seller of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency,





--------------------------------------------------------------------------------




reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).


Section 3.02     Organization, Authority and Qualification of the Company. The
Company is a corporation duly organized, validly existing and in good standing
under the Laws of the state of Texas and has all necessary corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it is currently conducted. The
Company is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the properties owned or leased by it or the operation
of its business as currently conducted makes such licensing or qualification
necessary, except where the failure to be so licensed, qualified or in good
standing would not have a Material Adverse Effect.


Section 3.03     Capitalization. 


(a)The authorized capital stock of the Company consists of 50,000 shares of
common stock, par value $1.00 (“Common Stock”), of which 1,000 shares are issued
and outstanding and constitute the Shares. All of the Shares have been duly
authorized, are validly issued, fully paid and non-assessable, and are owned of
record and beneficially by Seller, free and clear of all security interests,
pledges, options, warrants, phantom equity, rights to purchase, restrictions on
transfer, contracts, calls, puts, rights to subscribe, rights of conversion or
exchange, proxies or any other agreements, commitments or restrictions
(“Encumbrances”) other than any Encumbrances under the articles of incorporation
or Bylaws of the Company, the Securities Act of 1933, as amended, and applicable
state securities laws (“Permitted Encumbrances”).


(b)There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of the Company or obligating Seller or
the Company to issue or sell any shares of capital stock of, or any other
interest in, the Company. The Company does not have outstanding or authorized
any stock appreciation, phantom stock, profit participation or similar rights.
There are no voting trusts, stockholder agreements, proxies or other agreements
or understandings in effect with respect to the voting or transfer of any of the
Shares.


Section 3.04     No Subsidiaries. The Company does not own, or have any interest
in any shares or have an ownership interest in any other Person.


Section 3.05     No Conflicts; Consents. The execution, delivery and performance
by Seller of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) result in a violation or breach of
any provision of the certificate of formation or by-laws of Seller or the
Company; (b) result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller or the Company; or (c) except as set
forth in Section 3.05 of the Disclosure Schedules, require the consent, notice
or other action by any Person under, conflict with, result in a violation or
breach of, constitute a default under or result in the acceleration of any
Material Contract, except in the cases of clauses (b) and (c), where the
violation, breach, conflict, default, acceleration or failure to give notice
would not have a Material Adverse Effect. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Seller or the Company in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, except for such filings as may be required
under the HSR Act and as set forth in Section 3.05 of the Disclosure Schedules
and such consents, approvals, Permits, Governmental Orders, declarations,
filings or notices the lack of which, in the aggregate, would not have a
Material Adverse Effect.





--------------------------------------------------------------------------------






Section 3.06     Financial Statements. Copies of Seller’s audited financial
statements with consolidating schedules showing the balance sheet of the Company
as of December 31, 2017 and each of the years 2016 and 2015 and the related
statements of income and cash flows for the years then ended (the “Audited
Financial Statements”), and unaudited financial statements consisting of the
balance sheet of the Company as of September 30, 2018 and the related statements
of income and cash flows for the nine (9) month period then ended (the “Interim
Financial Statements” and together with the Audited Financial Statements, the
“Financial Statements”) have been delivered to Buyer. The Financial Statements
are consistent in all material respects with the books and records of the
Company (which, in turn, are accurate and complete in all material respects),
have been prepared in accordance with GAAP applied on a consistent basis
throughout the period involved, subject, in the case of the Interim Financial
Statements, to normal and recurring year-end adjustments and the absence of
notes. The Financial Statements fairly present in all material respects the
financial condition of the Company as of the respective dates they were prepared
and the results of the operations of the Company for the periods indicated. The
balance sheet of the Company as of December 31, 2017 is referred to herein as
the “Balance Sheet” and the date thereof as the “Balance Sheet Date” and the
balance sheet of the Company as of September 30, 2018 is referred to herein as
the “Interim Balance Sheet” and the date thereof as the “Interim Balance Sheet
Date”.


Section 3.07     Undisclosed Liabilities. To the Knowledge of Seller, the
Company has no liabilities, obligations or commitments of a type required to be
reflected on a balance sheet prepared in accordance with GAAP, except (i) those
which are adequately reflected or reserved against in the Balance Sheet as of
the Balance Sheet Date; and (ii) those which have been incurred in the ordinary
course of business consistent with past practice since the Balance Sheet Date
and which are not material in amount.


Section 3.08     Absence of Certain Changes, Events and Conditions. Except as
expressly contemplated by the Agreement or as set forth on Section 3.08 of the
Disclosure Schedules, from the Interim Balance Sheet Date until the date of this
Agreement, the Company has operated in the ordinary course of business in all
material respects and there has not been, with respect to the Company, any:


(a)event, occurrence or development that has had a Material Adverse Effect;


(b)material amendment of the charter, by-laws or other organizational documents
of the Company;


(c)split, combination or reclassification of any shares of its capital stock;


(d)issuance, sale or other disposition of any of its capital stock, or grant of
any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any of its capital stock;


(e)declaration or payment of any dividends or distributions on or in respect of
any of its capital stock or redemption, purchase or acquisition of its capital
stock, other than is contemplated by Section 5.11;


(f)material change in any method of accounting or accounting practice of the
Company, except as required by GAAP or applicable Law or as disclosed in the
notes to the Financial Statements;


(g)acquisition by merger or consolidation with, or by purchase of a substantial
portion of the assets or stock of, or by any other manner, any business or any
Person or any division thereof;





--------------------------------------------------------------------------------






(h)adoption of any plan of merger, consolidation, reorganization, liquidation or
dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;


(i)damage, destruction, or loss, of property of the Company that is not covered
by insurance, in an amount exceeding $125,000 individually or $375,000 in the
aggregate excluding damages, destruction or losses that fall with Company’s
deductible or self-insurance retention amounts;


(j)sale or other disposition of any assets of the Company in excess of $125,000
individually or $375,000 in the aggregate other than in the ordinary course of
business consistent with past practice or as expressly permitted by the terms of
this Agreement;


(k)any imposition of any Lien other than a Permitted Lien on any of the assets
of the Company;


(l)entering into, or amendment, modification, termination (partial or complete)
or granting of a waiver under or giving any consent with respect to any Material
Contract that results in a material detriment to the business of the Company;


(m)capital expenditures or commitments in an amount exceeding $125,000
individually or $375,000 in aggregate;


(n)(i) change in the Company’s Tax principles, methods (including its method of
Tax accounting), policies or elections (including any change in its annual Tax
accounting period), or filed any amended Tax Return; (ii) closing agreement,
settlement of any Tax claim, audit or assessment relating to the Company; (iii)
surrender of any right to claim a Tax refund, offset or other reduction in Tax;
(iv) consent to any extension or waiver of the limitation period applicable to
any Tax claim or assessment relating to the Company; or (v) failure to pay or
discharge Taxes in any material respect when they became due and payable; or


(o)agreement to do any of the foregoing, or any action or omission that would
result in any of the foregoing.


Section 3.09     Material Contracts. 


(a)Section 3.09(a) of the Disclosure Schedules lists each of the following
contracts and other agreements of the Company (the “Material Contracts”):


(i)all agreements of the Company with its top ten (10) customers (other than
Buyer) in 2017 and for the six months through June 30, 2018;


(ii)all active agreements that relate to the acquisition of any business, a
material amount of stock or assets of any other Person or any real property
(whether by merger, sale of stock, sale of assets or otherwise);







--------------------------------------------------------------------------------




(iii)except for agreements relating to trade receivables, all agreements
relating to indebtedness (including guarantees) of the Company, in each case
having an outstanding principal amount in excess of $50,000;


(iv)all agreements between or among the Company on the one hand and Seller or
any Affiliate of Seller (other than the Company) on the other hand;


(v)all collective bargaining agreements or agreements with any labor
organization, union or association to which the Company is a party;


(vi)all partnership, joint venture or similar agreements; and


(vii)all agreements that (A) restrain, limit or restrict the ability of the
Company to compete with any business or Person, conduct any line of business or
conduct any business in any geographical area; (B) create or purport to create
any exclusive or preferential relationship or arrangements that is an obligation
binding on the Company; (C) grant any Person an option or a first-refusal,
first-offer or similar preferential right with regard to any matter; or (D)
contain “most-favored nations” pricing or other “most-favored nations” clauses
except for those that would not have a Material Adverse Effect.


(b)Except as set forth on Section 3.09(b) of the Disclosure Schedules, the
Company is not in breach of, or default under, any Material Contract, and, to
the Knowledge of Seller, no counterparty to any Material Contract is in breach
of, or default under, any Material Contract, except in each case for such
breaches or defaults that would not individually or in the aggregate have a
Material Adverse Effect.


(c)Except where the failure to be in compliance would not have a Material
Adverse Effect, with respect to each contract between the Company, on the one
hand, and its owner-operators or independent contractor drivers
(“Owner-Operators”), on the other hand, (the “Owner-Operator Contracts”) such
Owner-Operator Contracts comply with the federal regulations set forth in 49
C.F.R. Part 376, and all payments, deductions, chargebacks and other actions of
the Company with regard to its Owner-Operator Contracts are in compliance with
the terms and conditions of such contracts and regulations except when such
failure to comply does not result in a Material Adverse Effect. Section 3.09(c)
of the Disclosure Schedules includes a true and complete list of all of
Owner-Operators as of the date of this Agreement.


(d)Each of the Owner-Operator Contracts (i) complies with all Laws, except where
the failure to be in compliance would not have a Material Adverse Effect,
(ii) has been duly and validly executed and delivered by the Company and, to
Seller’s Knowledge, the respective Owner-Operator, (iii) to Seller’s
Knowledge, is in full force and effect and is valid and enforceable in
accordance with its terms in all material respects, and (iv)  does not require
the consent of any Person in connection with the transactions contemplated
hereby. To Seller’s Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) would be reasonably expected to
contravene, conflict with or result in a breach of, or give the Company or any
other person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or payment under, or to modify any
Owner-Operator Contract, except where the event or circumstance would not have a
Material Adverse Effect.







--------------------------------------------------------------------------------




(e)The Company has not received written notice of the intention of its
Owner-Operators to cease doing business or reduce the business transacted with
the Company following the Closing Date as a result of the consummation of the
transactions contemplated hereby except to the extent such cessation or
reduction would not have a Material Adverse Effect on the Company’s ability to
operate its business consistent with past practices; provided, however, that a
Material Adverse Effect shall be deemed to have occurred if the Company receives
that number of written notices that Owner-Operators are going to cease doing
business with the Company as a result of the consummation of the transactions
contemplated hereby which, when offset by the number of Owner-Operators hired by
the Company after the date of this Agreement but prior to the Closing, results
in a net loss of ten or more Owner-Operators.


Section 3.10     Title to Assets; Real Property.


(a)The Company has good and valid (and, in the case of owned Real Property, good
and marketable fee simple) title to, or a valid leasehold interest in, all Real
Property and tangible personal property and other assets reflected in the
Audited Financial Statements or acquired after the Balance Sheet Date, other
than properties and assets sold or otherwise disposed of in the ordinary course
of business since the Balance Sheet Date. All such properties and assets
(including leasehold interests) are free and clear of Liens except for the
following (collectively referred to as “Permitted Liens”):


(i)Liens for Taxes not yet due and payable or being contested in good faith by
appropriate procedures;


(ii)mechanics, carriers’, workmen’s, repairmen’s or other like Liens arising or
incurred in the ordinary course of business;


(iii)easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property;


(iv)other than with respect to owned Real Property, Liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business; or


(v)other imperfections of title or Liens, if any, that have not had, and would
not have, a material effect on the overall value or utility of the Company’s
business as currently conducted.


(b)Section 3.10(b) of the Disclosure Schedules lists: (i) the street address of
each parcel of owned Real Property; and (ii) the street address of each parcel
of leased Real Property, and a list, as of the date of this Agreement, of all
leases for each parcel of leased Real Property (collectively, “Leases”),
including the identification of the lessee and lessor thereunder.


(c)With respect to the owned Real Property, (i) there are no pending or, to the
Knowledge of Seller, threatened, condemnation proceedings, lawsuits or
administrative actions relating to the owned Real Property; (ii) title policies
for each owned Real Property that Seller has in its records are listed on
Section 3.10(c)(ii) of the Disclosure Schedule, and (iii) there are leases,
subleases, licenses, concessions, easements, servitudes, rights-of-way,
encumbrances or contracts but neither the existence of such rights nor the
enforcement of any rights thereunder by any party thereto will have





--------------------------------------------------------------------------------




a Material Adverse Effect on the Company’s ability to operate its business
consistent with past practices.


(d)Improvements on the owned Real Property are maintained in accordance with the
Company’s historical standards and are sufficient for operation of the business
of the Company as it is currently conducted.


Section 3.11     Intellectual Property.


(a)“Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) internet domain name
registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections.


(b)Section 3.11(b) of the Disclosure Schedules lists all patents, patent
applications, trademark registrations and pending applications for registration,
copyright registrations and pending applications for registration and internet
domain name registrations owned by the Company. Except as would not have a
Material Adverse Effect, the Company owns or has the right to use all
Intellectual Property used by it or necessary to conduct the business as
currently conducted (the “Company Intellectual Property”).


(c)Except as set forth in Section 3.11(c) of the Disclosure Schedules, or as
would not have a Material Adverse Effect, (i) to Seller’s Knowledge, the Company
Intellectual Property as currently licensed or used by the Company does not
infringe, misappropriate or otherwise violate the Intellectual Property of any
other Person and (ii) the Company has not received any written notice claiming
that the Company Intellectual Property as currently licensed or used by the
Company infringes, misappropriates or otherwise violates the Intellectual
Property of any Person and, to Seller’s Knowledge, no Person is infringing,
misappropriating or otherwise violating any Company Intellectual Property.


(d)This Section 3.11 constitutes the sole representation and warranty of Seller
under this Agreement with respect to any actual or alleged infringement,
misappropriation or other violation by Seller and the Company of the
Intellectual Property of any other Person.


Section 3.12    Insurance. The Company has insurance policies which provide for
coverages which are usual and customary in the business of the Company as to
amount and scope. All material insurance policies maintained by the Company or
with respect to which the Company is a named insured or otherwise the
beneficiary of coverage (collectively, the “Insurance Policies”) are in full
force and effect on the date of this Agreement and all premiums due on such
Insurance Policies have been paid and will remain in effect immediately
following the Closing, except as would not have a Material Adverse Effect.
Section 3.12 of the Disclosure Schedules identifies all claims pending against
the Company under any of the Insurance Policies, other than claims for less than
$100,000 and, to the Knowledge of Seller, each pending claim under any of the
insurance policies covering the Company is within the applicable policy limits
and, except for any applicable self-retention amount or deductible, should be
fully insured.







--------------------------------------------------------------------------------




Section 3.13     Legal Proceedings; Governmental Orders. 


(a)Except as set forth in Section 3.13(a) of the Disclosure Schedules, there are
no actions, suits, claims, investigations or other legal proceedings pending or,
to Seller’s Knowledge, threatened against or by the Company affecting any of its
properties or assets (or by or against Seller or the Company), which if
determined adversely to the Company (or to Seller thereof) would result in a
Material Adverse Effect.


(b)Except as set forth in Section 3.13(b) of the Disclosure Schedules, there are
no outstanding Governmental Orders and no unsatisfied judgments, penalties or
awards against or affecting the Company or any of its properties or assets which
would have a Material Adverse Effect.


Section 3.14     Compliance With Laws; Permits. 


(a)Except as set forth in Section 3.14(a) of the Disclosure Schedules, the
Company is in compliance with all Laws applicable to it or its business,
properties or assets, except where the failure to be in compliance would not
have a Material Adverse Effect. Except as set forth in Section 3.14(a) of the
Disclosure Schedules, the Company has not received any written notice alleging
that it or its business, properties or assets currently is not in compliance
with any applicable Laws, except where the lack to be in compliance would not
have a Material Adverse Effect.


(b)All Permits required for the Company to conduct its business, including those
with respect to the owned Real Property, have been obtained by it and are valid
and in full force and effect and will remain in effect following the Closing,
except where the failure to obtain such Permits would not have a Material
Adverse Effect. Except as set forth in Section 3.14(b) of the Disclosure
Schedules, the Company has not received any written notice alleging that it is
currently in default (or with the giving of notice or lapse of time or both,
would be in default) under any Permit or that any Permit may be revoked or
modified, except where the effect of such breaches, revocations and
modifications would not have a Material Adverse Effect.


(c)None of the representations and warranties contained in Section 3.14 shall be
deemed to relate to environmental matters (which are governed by Section 3.15),
employee benefits matters (which are governed by Section 3.16), employment
matters (which are governed by Section 3.17) or tax matters (which are governed
by Section 3.18).


Section 3.15     Environmental Matters. 


(a)Except as set forth in Section 3.15(a) of the Disclosure Schedules, or as
would not have a Material Adverse Effect, the Company is in compliance with all
Environmental Laws and has not, and Seller has not, received from any Person any
(i) Environmental Notice or Environmental Claim, or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the Closing Date.


(b)The Company has obtained and is in material compliance with all Environmental
Permits (each of which is disclosed in Section 3.15(b) of the Disclosure
Schedules) necessary for the ownership, lease, operation or use of the business
or assets of the Company.







--------------------------------------------------------------------------------




(c)No real property currently owned, operated or leased by the Company is listed
on, or has been proposed for listing on, the National Priorities List (or
CERCLIS) under CERCLA, or any similar state list.


(d)Except as set forth in Section 3.15(d) of the Disclosure Schedules, or as
would not have a Material Adverse Effect, in the last five years there has been
no Release of Hazardous Materials which could give rise to an Environmental
Claim against the Company with respect to the business of the Company and
neither the Company nor Seller has received an Environmental Notice that any
Real Property (including soils, groundwater, surface water, buildings and other
structure located on any such real property), whenever owned, operated or leased
by the Company, has been contaminated with any Hazardous Material which could
give rise to an Environmental Claim against the Company. With respect to the
matters listed on Section 3.15(d) of the Disclosure Schedules, the Company (i)
has taken all necessary remediation or remedial actions, and (ii) does not have
any further obligations under Environmental Laws with respect to such matters.


(e)The representations and warranties set forth in this Section 3.15 are
Seller’s sole and exclusive representations and warranties regarding
environmental matters.


Section 3.16     Employee Benefit Matters. 


(a)The Company does not have any benefit, retirement, employment, consulting,
compensation, incentive, bonus, stock option, restricted stock, stock
appreciation right, phantom equity, change in control, severance, vacation, paid
time off, welfare and fringe-benefit agreement, plan, policy and program,
whether or not reduced to writing, in effect and covering one or more Employees,
former employees of the Company, current or former directors of the Company or
the beneficiaries or dependents of any such Person (each, a “Benefit Plan”). All
Benefit Plans provided to individuals who are employed by Seller to work for the
Company are the Benefit Plans of Seller.


(b)The representations and warranties set forth in this Section 3.16 are
Seller’s sole and exclusive representations and warranties regarding employee
benefit matters.


Section 3.17     Employment Matters.


(a)The Company does not have any Employees. All individuals who work for the
Company are employed by Seller.


(b)To Seller’s Knowledge, it is in compliance with all applicable Laws
pertaining to employment and employment practices to the extent they relate to
individuals who work for the Company, except to the extent non-compliance would
not result in a Material Adverse Effect. Except as set forth in Section 3.17(b)
of the Disclosure Schedules, or as would not have a Material Adverse Effect,
there are no actions, suits, claims, investigations or other legal proceedings
against the Company pending, or to Seller’s Knowledge, threatened to be brought
or filed, by or with any Governmental Authority or arbitral tribunal in
connection with the employment or termination of employment of any current or
former employee of individuals who work for the Company, including any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay or any other employment related matter arising under
applicable Laws.


(c)Seller and the Company have correctly classified in accordance with
applicable Law all individuals performing services for the Company as common law
employees, leased employees,





--------------------------------------------------------------------------------




independent contractors or agents, as applicable, except where such improper
classification would not have a Material Adverse Effect.


(d)The representations and warranties set forth in this Section 3.17 are
Seller’s sole and exclusive representations and warranties regarding employment
matters.


Section 3.18     Taxes.


(a)Except as set forth in Section 3.18 of the Disclosure Schedules:


(i)The Company has filed (taking into account any valid extensions) all Tax
Returns required to be filed by the Company. Such Tax Returns are true, complete
and correct in all material respects. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return. All
material Taxes due and owing by the Company have been paid or accrued for in the
Financial Statements or in Estimated Working Capital.
 
(ii)No extensions or waivers of statutes of limitations, time to pay Taxes or
file any Tax Return have been given or requested with respect to any Taxes of
the Company.


(iii)There are no past, ongoing or, to Seller’s Knowledge, threatened actions,
suits, claims, investigations or other legal proceedings by any Governmental
Authority against the Company with respect to Taxes.


(iv)The Company is not a party to any Tax-sharing agreement, Tax indemnity or
similar agreement.


(v)All Taxes which the Company is obligated to withhold from amounts owing to
any employee, creditor or third party have been paid or accrued for in the
Financial Statements or in Estimated Working Capital.


(vi)The Company has, since January 1, 2014 through the Closing Date, been
treated as a “qualified subchapter ‘S’ subsidiary” (as defined in Code Section
1361(b)(3)(B)) of Seller and has had comparable status under the Laws of any
state in which it was required to file any Tax Return, except for Louisiana, New
Jersey and Tennessee, which states tax the Company as a C Corporation.


(vii)The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (A) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (B) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date; (C) installment sale or open
transaction disposition made on or prior to the Closing Date; (D) prepaid amount
received on or prior to the Closing Date; or (E) amended Tax Return filed on or
prior to the Closing Date, settlement of any Tax claim or assessment or
surrender of any right to claim a Tax refund prior to the Closing Date.







--------------------------------------------------------------------------------




(viii)The Company has no liability for the Taxes of any Person (other than
Seller) under Treasury Regulations Section 1.1502-6 (or any similar provision of
Law), as a transferee or successor, by contract, or otherwise.


(ix)The Company has not made or changed any election, changed an annual
accounting period, adopted or changed any accounting method, filed any amended
Tax Return, surrendered any right to claim a refund of Taxes, or taken any other
similar action relating to the filing of any Tax Return or the payment of any
Tax, if such election, adoption, change, amendment, surrender or other action
would have the effect of increasing the Tax liability of the Company for any
period ending after the Closing Date or decreasing any Tax attribute of the
Company or existing on the Closing Date.


(x)Seller is not a foreign person within the meaning of Section 1445(f)(3) of
the Code.


(xi)The Company has not received, been the subject of, or requested a written
ruling of a Governmental Authority relating to Taxes, and the Company has not
entered into a contract with a Governmental Authority relating to Taxes that
would have a continuing effect after the Closing Date.


(xii)There are no Liens with respect to Taxes upon any of the assets or
properties of the Company, other than Permitted Liens.


(b)The representations and warranties set forth in this Section 3.18 are
Seller’s sole and exclusive representations and warranties regarding Tax
matters.


Section 3.19     Tractors and Trailers.


(a)Section 3.19(a) of the Disclosure Schedules sets forth all of the tractors
and trailers owned or leased by the Company as of the date hereof. Each of the
tractors and trailers owned or leased and in operation by the Company is
properly licensed and registered with all applicable Governmental Authorities in
accordance with applicable Laws, except where the failure to be in compliance
would not have a Material Adverse Effect. Such licenses and registrations on
tractors and trailers currently in operation by the Company are current, except
where the failure to be in compliance would not have a Material Adverse Effect.
All current license plates and stickers on tractors and trailer currently in
operation by the Company are properly affixed to such equipment, and all related
fees have been paid, except where the failure to comply or make such payments
would not have a Material Adverse Effect. Except as set forth in Section 3.19(a)
of the Disclosure Schedules and with such exceptions as would not have a
Material Adverse Effect, each of the tractors and trailers owned or leased by
the Company that are currently in operation: (i) has been maintained in
substantial conformity with past practices of the Company, and (ii) meet the
ongoing operating condition requirements of the DOT in all material respects.
Except as set forth in Section 3.19(a) of the Disclosure Schedules, the Company
does not presently have an unsatisfactory or conditional safety fitness rating
from the Federal Motor Carrier Safety Administration (the “FMCSA”). There is no
pending or, to the Knowledge of Seller, threatened, judicial or administrative
proceeding (including any compliance review or FMCSA intervention action) that
would result in an unsatisfactory or conditional safety fitness rating.  The
Company is in compliance with all applicable DOT regulations, including the
leasing regulations set forth in 49 C.F.R. Part 376 and the intermodal equipment
regulations set forth in 49 C.F.R. Part 385 and 390, except where the failure to
be in compliance would not have a Material





--------------------------------------------------------------------------------




Adverse Effect. The Company has procedures in place to validate its
Owner-Operators’ compliance with contractual obligations for insurance coverage,
operating authority, safe operations and other relevant factors.


(b)Since January 1, 2016, all tractors and trailers taken as a whole have been
operated in compliance with applicable requirements of any leases, secured notes
and other financing documents to which the Company, along with such items of
equipment, are subject, other than any non-compliance which would not have a
Material Adverse Effect.  Section 3.19(b) of the Disclosure Schedules contains a
complete and accurate list of all leases pertaining to tractors and trailers,
and true and complete copies of which have been delivered or made available to
Buyer. All amounts owing by the Company to the other party under any lease of
any tractor or trailer or other financing document are paid or are accrued on
the Interim Balance Sheet. 


Section 3.20     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.


Section 3.21     No Other Representations and Warranties. Except for the
representations and warranties contained in this ARTICLE III (including the
related portions of the Disclosure Schedules), none of Seller, the Company or
any other Person has made or makes any other express or implied representation
or warranty, either written or oral, on behalf of Seller or the Company,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Company furnished or made available to Buyer and
its Representatives (including any information, documents or material made
available to Buyer in the Data Room, management presentations or in any other
form in expectation of the transactions contemplated hereby) or as to the future
revenue, profitability or success of the Company, or any representation or
warranty arising from statute or otherwise in law.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER


Except as set forth in the Disclosure Schedules, Buyer represents and warrants
to Seller that the statements contained in this ARTICLE IV are true and correct
as of the date hereof through the Closing Date.
Section 4.01    Organization and Authority of Buyer. Buyer is a limited
partnership duly formed, validly existing, and in good standing under the Laws
of the State of Delaware and is qualified to do business and is in good standing
in the State of Texas. Buyer, acting through the General Partner, has all
requisite power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by Buyer of this Agreement, the performance by Buyer
of its obligations hereunder and the consummation by Buyer of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).


Section 4.02    No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) result in a violation or breach of
any provision of the certificate of limited partnership or partnership agreement
of





--------------------------------------------------------------------------------




Buyer; (b) result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) except as set forth in Section
4.02 of the Disclosure Schedules, require the consent, notice or other action by
any Person under, conflict with, result in a violation or breach of, constitute
a default under or result in the acceleration of any agreement to which Buyer is
a party, except in the cases of clauses (b) and (c), where the violation,
breach, conflict, default, acceleration or failure to give notice would not have
a material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Buyer in connection with the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby,
except for such filings as may be required under the HSR Act and as set forth in
Section 4.02 of the Disclosure Schedules and such consents, approvals, Permits,
Governmental Orders, declarations, filings or notices which would not have a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby.


Section 4.03    Investment Purpose. Buyer is acquiring the Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended, or any state
securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable. Buyer is able to bear the
economic risk of holding the Shares for an indefinite period (including total
loss of its investment), and has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment.


Section 4.04    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer for which Seller will be liable.


Section 4.05    Legal Proceedings. Except as set forth in Section 4.05 of the
Disclosure Schedules, there are no actions, suits, claims, investigations or
other legal proceedings pending or, to Buyer’s knowledge, threatened against or
by Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.


Section 4.06    Independent Investigation. Buyer has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Company, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of Seller and the Company for such purpose. Buyer acknowledges and
agrees that: (a) in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer has relied solely upon
its own investigation and the express representations and warranties of Seller
set forth in ARTICLE III of this Agreement (including the related portions of
the Disclosure Schedules); and (b) none of Seller, the Company or any other
Person has made any representation or warranty as to Seller, the Company or this
Agreement, except as expressly set forth in ARTICLE III of this Agreement
(including the related portions of the Disclosure Schedules).
 
ARTICLE V
COVENANTS


Section 5.01    Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall, and shall cause the Company to: (a) conduct the business





--------------------------------------------------------------------------------




of the Company in the ordinary course of business; and (b) use commercially
reasonable efforts to maintain and preserve intact the current organization,
business and franchise of the Company and to preserve the rights, franchises,
goodwill and relationships of its Employees, customers, lenders, suppliers,
regulators and others having business relationships with the Company. From the
date hereof until the Closing Date, except as consented to in writing by Buyer
(which consent shall not be unreasonably withheld or delayed), Seller shall not
cause or permit the Company to take any action that would cause any of the
changes, events or conditions described in Section 3.08 to occur.


Section 5.02    Access to Information. From the date hereof until the Closing,
Seller shall, and shall cause the Company to: (a) afford Buyer and its
Representatives reasonable access to and the right to inspect all of the Real
Property, properties, assets, premises, books and records, contracts, agreements
and other documents and data related to the Company; (b) furnish Buyer and its
Representatives with such financial, operating and other data and information
related to the Company as Buyer or any of its Representatives may reasonably
request; and (c) instruct the Representatives of Seller and the Company to
cooperate with Buyer in its investigation of the Company; provided, however,
that any such investigation shall be conducted during normal business hours upon
reasonable advance notice to Seller, under the supervision of Seller’s personnel
and in such a manner as not to interfere with the normal operations of the
Company. Notwithstanding anything to the contrary in this Agreement, neither
Seller nor the Company shall be required to disclose any information to Buyer if
such disclosure would, in Seller’s sole discretion: (x) cause significant
competitive harm to Seller, the Company and their respective businesses if the
transactions contemplated by this Agreement are not consummated; (y) jeopardize
any attorney-client or other privilege; or (z) contravene any applicable Law,
fiduciary duty or binding agreement entered into prior to the date of this
Agreement. Prior to the Closing, without the prior written consent of Seller,
which may be withheld for any reason, Buyer shall not contact any suppliers to,
or customers of, the Company and Buyer shall have no right to perform invasive
or subsurface investigations of the Real Property.


Section 5.03    Supplement to Disclosure Schedules. From time to time prior to
the Closing, Seller shall have the right (but not the obligation) to supplement
or amend the Disclosure Schedules hereto with respect to any matter hereafter
arising or of which it becomes aware after the date hereof (each a “Schedule
Supplement”). Any disclosure in any such Schedule Supplement shall not be deemed
to have cured any inaccuracy in or breach of any representation or warranty
contained in this Agreement, including for purposes of the indemnification or
termination rights contained in this Agreement or of determining whether or not
the conditions set forth in Section 6.02 have been satisfied; provided, however,
that if Buyer has the right to, but does not elect to, terminate this Agreement
within three (3) Business Days of its receipt of such Schedule Supplement, then
Buyer shall be deemed to have irrevocably waived any right to terminate this
Agreement with respect to such matter and, further, shall have irrevocably
waived its right to indemnification under Section 7.02 with respect any matter
arising after the date hereof, but Buyer shall not have waived its right to
indemnification under Section 7.02 with respect to any matter where the
inaccuracy or breach existed on the date of this Agreement.


Section 5.04    Governmental Approvals and Other Third-party Consents. 


(a)Each party hereto shall, as promptly as possible, use its commercially
reasonable efforts to obtain, or cause to be obtained, all consents,
authorizations, orders and approvals from all Governmental Authorities that may
be or become necessary for its execution and delivery of this Agreement and the
performance of its obligations pursuant to this Agreement. Each party shall
cooperate fully with the other party and its Affiliates in promptly seeking to
obtain all such consents, authorizations, orders and approvals. The parties
hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations,





--------------------------------------------------------------------------------




orders and approvals. If required by the HSR Act and if the appropriate filing
pursuant to the HSR Act has not been filed prior to the date hereof, each party
hereto agrees to make an appropriate filing pursuant to the HSR Act with respect
to the transactions contemplated by this Agreement within ten (10) Business Days
after the date hereof and to supply as promptly as practicable to the
appropriate Governmental Authority any additional information and documentary
material that may be requested pursuant to the HSR Act.


(b)Without limiting the generality of Buyer’s undertaking pursuant to this
Section 5.04, Buyer agrees to use its commercially reasonable efforts and to
take any and all steps necessary to avoid or eliminate each and every impediment
under any antitrust, competition or trade regulation Law that may be asserted by
any Governmental Authority or any other party so as to enable the parties hereto
to close the transactions contemplated by this Agreement as promptly as
possible. In addition, Buyer shall use its commercially reasonable efforts to
defend through litigation on the merits any claim asserted in court by any party
in order to avoid entry of, or to have vacated or terminated, any Governmental
Order (whether temporary, preliminary or permanent) that would prevent the
consummation of the Closing.


(c)All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between Seller or the
Company with Governmental Authorities in the ordinary course of business, any
disclosure which is not permitted by Law or any disclosure containing
confidential information) shall be disclosed to the other party hereunder in
advance of any filing, submission or attendance, it being the intent that the
parties will consult and cooperate with one another, and consider in good faith
the views of one another, in connection with any such analyses, appearances,
meetings, discussions, presentations, memoranda, briefs, filings, arguments and
proposals. Each party shall give notice to the other party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.


(d)Seller and Buyer shall use commercially reasonable efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 3.05 and Section 4.02 of the Disclosure Schedules; provided, however,
that Seller shall not be obligated to pay any consideration therefor to any
third party from whom consent or approval is requested.


Section 5.05    Books and Records. 


(a)In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of six (6) years after the Closing, Buyer shall:


(i)retain the books and records (including personnel files) of the Company
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of the Company; and







--------------------------------------------------------------------------------




(ii)upon reasonable notice, afford the Representatives of Seller reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such books and records.


(b)In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or the Company after the Closing, or for any other reasonable
purpose, for a period of six (6) years following the Closing, Seller shall:


(i)retain the books and records (including personnel files) of Seller which
relate to the Company and its operations for periods prior to the Closing; and


(ii)upon reasonable notice, afford the Representatives of Buyer or the Company
reasonable access (including the right to make, at Buyer’s expense,
photocopies), during normal business hours, to such books and records.


(c)Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 5.05 where such access would violate any Law.


Section 5.06    Closing Conditions. From the date hereof until the Closing, each
party hereto shall, and Seller shall cause the Company to, use commercially
reasonable efforts to take such actions as are necessary to expeditiously
satisfy the closing conditions set forth in ARTICLE VI hereof.


Section 5.07    Public Announcements. Unless otherwise required by applicable
Law or stock exchange requirements (based upon the reasonable advice of
counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement.


Section 5.08    Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances, and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.


Section 5.09    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement (including any real
property transfer Tax and any other similar Tax) shall be split between Seller
and Buyer and paid when due. Seller shall timely file any Tax Return or other
document with respect to such Taxes or fees (and each party shall split the
expense and cooperate with respect thereto as necessary).


Section 5.10    Tax Matters.


(a)Seller will prepare and file or cause to be prepared and filed all Tax
Returns for any taxable period for the Company that are required to be filed on
or before the Effective Time consistent with the past practices of the Company
(except as otherwise required by applicable Law) and shall pay or cause to be
paid all Taxes due with respect to any such Tax Returns. Buyer shall prepare, or
cause to be prepared, and file or cause to be filed all Tax Returns for the
Company (i) for taxable periods ending on or before the Effective Time that are
required to be filed after the Effective Time





--------------------------------------------------------------------------------




and (ii) all Tax Returns in respect of Straddle Periods (all such Tax Returns in
clauses (i) and (ii) collectively referred to as “Pre-Closing Tax Returns”)
consistent with the past practices of the Company, except as otherwise required
by applicable Law. With the exception of any Taxes taken into account in the
determination of Final Working Capital, Seller will be responsible for any Taxes
of the Company with respect to taxable periods ending on or before the Effective
Time and any Taxes that are allocable to the portion of the Straddle Period
ending on the Effective Time, as determined pursuant to Section 5.10(b) below.
Buyer shall notify Seller of any amounts due from Seller in respect of any such
Pre-Closing Tax Return no later than ten (10) Business Days prior to the date on
which such Tax Return is due, and Seller shall pay such amounts to Buyer no
later than three (3) Business Days prior to the date such Tax Return is due. To
the extent permitted by applicable Law, Buyer, Seller and the Company shall
treat the Effective Time as the first day of the taxable period in which the
Closing occurs.


(b)In the case of a Straddle Period, the amount of any Taxes payable for the
portion of such Straddle Period that ends on the Effective Time shall (i) in the
case of property or ad valorem Taxes, be deemed to be the amount of Tax for the
entire Straddle Period multiplied by a fraction the numerator of which is the
number of days in the portion of such Straddle Period ending on the Effective
Time and the denominator of which is the total number of days in such Straddle
Period and (ii) in the case of all other Taxes, be determined based on an
interim closing of the books as of the close of business on the Effective Time;
provided that exemptions, allowances or deductions that are calculated on an
annual basis (including depreciation and amortization deductions) shall be
allocated between the period ending on the Effective Time and the period
beginning after the Effective Time in proportion to the number of days in each
period.


(c)Buyer and Seller shall cooperate (and cause their respective Affiliates to
cooperate) fully, as and to the extent reasonably requested by the other party,
in connection with the preparation and filing of Tax Returns pursuant to Section
5.10(a) and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other parties’
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Company and Seller agree to
retain all books and records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Effective Time until
the expiration of the statute of limitations (and, to the extent notified by
Buyer or Seller, as applicable, any extensions thereto) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any Tax authority.


(d)Seller agrees, upon request, to use its commercially reasonable efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including with respect to the transactions contemplated
hereby).


(e)All Tax-sharing agreements or similar agreements with respect to or involving
the Company shall be terminated as of the Effective Time and, after the
Effective Time, the Company shall not be bound thereby or have any liability
thereunder.


(f)For U.S. federal income Tax purposes (and state and local Tax purposes where
applicable), Buyer, Seller, and the Company intend that the acquisition of the
Shares shall be treated as an acquisition of the Company’s assets by Buyer from
Seller in a fully taxable exchange, and no





--------------------------------------------------------------------------------




position shall be taken by the Company, Buyer, Seller or any Affiliate thereof
or caused to be taken by any of the above inconsistent with such intent in
connection with any Tax Return, Tax audit or similar proceedings, unless
required to do so by a Governmental Authority. Seller and Buyer each agree to
allocate the Purchase Price (together with the liabilities of the Company) among
the assets of the Company in accordance with Section 1060 of the Code and the
Treasury Regulations promulgated thereunder as agreed by Seller and Buyer..
Seller and Buyer shall comply, as mutually agreed in writing (each acting in
good faith), with the applicable requirements of Section 1060 of the Code and
the Treasury Regulations promulgated thereunder and shall file all information
and Tax Returns (and any amendments thereto) in a manner consistent with such
allocation as provided in this Section 5.10(f). If, contrary to the intent of
the parties hereto as expressed in this Section 5.10(f), any taxing authority
makes or proposes an allocation different from that determined in accordance
with the terms of this Section 5.10(g), Seller and Buyer shall cooperate with
each other in good faith to contest such taxing authority’s allocation (or
proposed allocation); provided, however, that after consultation with the party
adversely affected by such allocation (or proposed allocation), the other party
hereto may file such protective claims or returns as may reasonably be required
to protect its interests.


Section 5.11    Intercompany Receivables with MPS. The parties acknowledge that
the Balance Sheet and the Interim Balance Sheet for the Company on a
consolidating basis contain certain accounts receivable from MPS. Prior to the
Closing, the amount of such accounts receivable as of November 30, 2018, shall
be distributed to Seller and the Company’s stockholder equity shall be reduced
by the amount distributed. Promptly after obtaining December 2018 closing
numbers, but no later than January 31, 2019, the financial statements of the
Company shall be similarly adjusted for the period from December 1, 2018 through
the Effective Time. None of these adjustments shall be taken into account in
calculating Working Capital or any adjustment to Working Capital under ARTICLE
II of this Agreement.


ARTIVLE VI
CONDITIONS TO CLOSING


Section 6.01    Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:


(a)The filings of Buyer and Seller pursuant to the HSR Act, if any, shall have
been made and the applicable waiting period and any extensions thereof shall
have expired or been terminated.


(b)No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.


(c)Seller shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 3.05 and Buyer shall
have received all consents, authorizations, orders and approvals from the
Governmental Authorities referred to in Section 4.02, in each case, in form and
substance reasonably satisfactory to Buyer and Seller, and no such consent,
authorization, order and approval shall have been revoked.







--------------------------------------------------------------------------------




Section 6.02    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:


(a)The representations and warranties of Seller contained in ARTICLE III shall
be true and correct in all respects as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not have a
Material Adverse Effect (other than with respect to Section 3.02 and Section
3.03, to which this exception shall not apply).


(b)Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.


(c)Buyer shall have received a certificate, dated the Closing Date and signed by
a duly authorized officer of Seller, that each of the conditions set forth in
Section 6.02(a) and Section 6.02(b) have been satisfied.


(d)Buyer shall have received a certificate signed by a duly authorized officer
of Seller certifying that attached thereto are true and complete copies of all
resolutions adopted by the board of directors of Seller authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, and that all such resolutions are in full
force and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby.


(e)Buyer shall have received a certificate signed by a duly authorized officer
of Seller certifying the names and signatures of the officers of Seller
authorized to sign this Agreement and the other documents to be delivered
hereunder.


(f)Seller shall have delivered, or caused to be delivered, to Buyer stock
certificates evidencing the Shares, free and clear of Encumbrances, other than
Permitted Encumbrances, duly endorsed in blank or accompanied by stock powers or
other instruments of transfer duly executed in blank and with all required stock
transfer tax stamps affixed.


(g)Seller shall have delivered the signed Master Service Agreement to Buyer
executed by a duly authorized officer of Seller.


(h)Seller shall have delivered the signed Amendment No. 3 to Omnibus Agreement
to Buyer executed by a duly authorized officer of Seller.


(i)Seller shall have received all consents and approvals from the Persons (other
than Governmental Authorities) listed on Schedule 6.02(i), in form and substance
reasonably satisfactory to Buyer;


(j)There shall have been no Material Adverse Effect with respect to the Company;


(k)Buyer shall have arranged for and obtained financing reasonably acceptable to
Buyer to provide funds to finance the payment of the Purchase Price and such
funds shall be available to Buyer for immediate funding on the Closing Date.





--------------------------------------------------------------------------------






(l)Buyer shall have received from Seller a certificate of non-foreign status
meeting the requirements of Treasury Regulation section 1.1445-2(b)(2), duly
executed and acknowledged, substantially in the form of the sample certificates
set forth in Treasury Regulation Section 1.1445-2(b)(2)(iv).


Section 6.03    Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Seller’s waiver, at or prior to the Closing, of each of
the following conditions:


(a)The representations and warranties of Buyer contained in ARTICLE IV shall be
true and correct in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not have a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby.


(b)Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.


(c)Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of General Partner, that each of the conditions set
forth in Section 6.03(a) and Section 6.03(b) have been satisfied.


(d)Seller shall have received a certificate signed a duly authorized officer of
General Partner certifying that attached thereto are true and complete copies of
all resolutions adopted by the governing authority of the General Partner
authorizing the execution, delivery and performance of this Agreement by or on
behalf of Buyer and the consummation of the transactions contemplated hereby,
and that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby.


(e)Seller shall have received a certificate signed by a duly authorized officer
of General Partner certifying the names and signatures of the officers of
General Partner authorized to sign, on behalf of Buyer, this Agreement and the
other documents to be delivered hereunder.


(f)Buyer shall have delivered to Seller cash in an amount equal to the Cash
Consideration by wire transfer in immediately available funds, to an account or
accounts designated by Seller in accordance with Section 2.03(a)(i).


(g)Buyer shall have delivered the signed Master Services Agreement to Seller
executed by a duly authorized officer of Buyer.


(h)Buyer shall have delivered, and shall have caused MMLP and the General
Partner to deliver, the signed Amendment No. 3 to Omnibus Agreement to Seller
executed by duly authorized officers of Buyer, MMLP and General Partner.







--------------------------------------------------------------------------------




ARTICLE VII
INDEMNIFICATION


Section 7.01    Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is eighteen (18) months from the Effective Time, provided, however, that
any indemnification obligation relating to (i) Sections 3.02, 3.03, 3.10 or 4.01
shall not be limited as to time, (ii) Section 3.18 shall remain in full force
and effect until the ninetieth (90th) day following expiration of the applicable
statute of limitations applicable to the Tax liability giving rise to the
indemnification obligation; and (iii) Section 3.15 shall remain in full force
and effect until the date that is thirty-six (36) months from the Effective
Time. None of the covenants or other agreements contained in this Agreement
shall survive the Closing Date other than those which by their terms contemplate
performance after the Closing Date, and each such surviving covenant and
agreement shall survive the Closing for the period contemplated by its terms.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
such survival period and such claims shall survive until finally resolved.


Section 7.02    Indemnification By Seller. Solely for the purpose of
indemnification under this Section 7.02, the representations and warranties of
Seller in this Agreement shall be deemed to have been made without regard to any
materiality or Material Adverse Effect qualifiers. Subject to the other terms
and conditions of this ARTICLE VII, from and after the Closing, but only with
respect to matters before the Effective Time, Seller shall indemnify Buyer, the
Company and each of their officers, directors, managers, employees, Affiliates,
successors and permitted assigns (collectively, the “Buyer Indemnified Parties”)
against, and shall hold each of them harmless from and against, any and all
Losses incurred or sustained by, or imposed upon, a Buyer Indemnified Party
based upon, arising out of, with respect to or by reason of:


(a)any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement;


(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement; or


(c)(i) any Taxes that are imposed on the Company (or for which the Company is
liable) with respect to (A) any taxable period ending on or before the Effective
Time, or (B) the pre-Effective Time portion of any Straddle Period, (ii) any
Taxes of any Person imposed on the Company as a transferee or successor, by
contract or pursuant to any Law, or for any other reason, which Taxes relate to
an event or transaction occurring on or before the Effective Time, and (iii) any
Taxes arising out of the transactions contemplated by this Agreement to the
extent the Liability for such Taxes is not taken into account in the
determination of Final Working Capital.


Section 7.03    Indemnification By Buyer. Solely for the purpose of
indemnification under this Section 7.03, the representations and warranties of
Buyer in this Agreement shall be deemed to have been made without regard to any
materiality or Material Adverse Effect qualifiers. Subject to the other terms
and conditions of this ARTICLE VII, from and after the Closing, but with respect
to all matters after the Effective Time, Buyer shall indemnify Seller and each
of its officers, directors, managers, employees, Affiliates, successors and
permitted assigns (the “Seller Indemnified Parties”) against, and shall hold
each of them harmless from and against, any and all Losses incurred or sustained
by, or imposed upon, a Seller Indemnified Party based upon, arising out of, with
respect to or by reason of:





--------------------------------------------------------------------------------






(a)any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement; or


(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement.


Section 7.04    Certain Limitations. The party making a claim under this ARTICLE
VII is referred to as the “Indemnified Party”, and the party against whom such
claims are asserted under this ARTICLE VII is referred to as the “Indemnifying
Party”. The indemnification provided for in Section 7.02 and Section 7.03 shall
be subject to the following limitations:


(a)The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 7.02(a) or Section 7.03(a), as the case may be,
until the aggregate amount of all Losses in respect of indemnification under
Section 7.02(a) or Section 7.03(a) exceeds $1,350,000 (the “Deductible”), in
which event the Indemnifying Party shall only be required to pay or be liable
for Losses in excess of the Deductible. With respect to any claim as to which
the Indemnified Party may be entitled to indemnification under Section 7.02(a)
or Section 7.03(a), as the case may be, the Indemnifying Party shall not be
liable for any individual or series of related Losses which do not exceed
$75,000 (which Losses shall not be counted toward the Deductible). The
Deductible and the exclusion of Losses which do not exceed $75,000 shall not
apply to matters described in Sections 3.02, 3.03, 3.18 or 4.01.


(b)The aggregate amount of all Losses for which an Indemnifying Party shall be
liable pursuant to Section 7.02(a) or Section 7.03(a) as the case may be, shall
not exceed $13,500,000, provided, however, that such limitation shall not apply
to any breaches asserted with respect to Sections 3.02, 3.03, 3.18 or 4.01, in
which case the maximum indemnification liability of Seller, on the one hand, and
Buyer, on the other hand, shall not exceed the Purchase Price.


(c)Payments by an Indemnifying Party pursuant to Section 7.02 or Section 7.03 in
respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment actually received by the Indemnified Party
(or the Company) in respect of any such claim (provided that such Losses shall
include any costs associated with such insurance or other recovery, the amount
of any deductible and any resulting increase in premiums therefrom). The
Indemnified Party shall use its commercially reasonable efforts to recover under
insurance policies covering any portion of Losses to be reimbursed by an
Indemnifying Party or shall assign any rights to pursue any claims against a
third-party to the Indemnifying Party.


(d)Payments by an Indemnifying Party pursuant to Section 7.02 or Section 7.03 in
respect of any Loss shall be reduced by an amount equal to any Tax benefit
actually realized in the year of such Loss or in the year immediately subsequent
to the year of such Loss (in the form of a cash Tax refund or a Tax deduction
reducing cash Taxes otherwise due and payable, in each case with respect to the
Tax Return for the year in which such Loss was incurred or in the year
immediately subsequent to the year in which such Loss was incurred by the
Indemnified Party and its Affiliates arising from the incurrence or payment of
the underlying obligations relating to such indemnity payment).


(e)In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or





--------------------------------------------------------------------------------




income, loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement, or diminution of value or any damages based on
any type of multiple (other than indemnification for amounts paid or payable to
third parties in respect of any Third-Party Claim for which indemnification
hereunder is otherwise required).


(f)Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Loss.


(g)The right to indemnification in accordance with the provisions of this
Article VIII will not be affected by any investigation conducted with respect
to, or any knowledge acquired (or capable of being acquired) at any time,
whether before or after the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with, any representation, warranty, covenant or
obligation set forth in this Agreement.


Section 7.05    Indemnification Procedures. 


(a)Third-Party Claims. If any Indemnified Party receives notice of the assertion
or commencement of any action, suit, claim or other legal proceeding made or
brought by any Person who is not a party to this Agreement or an Affiliate of a
party to this Agreement or a Representative of the foregoing (a “Third-Party
Claim”) against such Indemnified Party with respect to which the Indemnifying
Party is obligated to provide indemnification under this Agreement, the
Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that such failure materially prejudices the Indemnifying
Party hereunder. Such notice by the Indemnified Party shall describe the
Third-Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third-Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense. In the event that the Indemnifying Party assumes the defense of
any Third-Party Claim, subject to Section 7.05(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third-Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right, at its own
cost and expense, to participate in the defense of any Third-Party Claim with
counsel selected by it subject to the Indemnifying Party’s right to control the
defense thereof; provided, however, that if the Indemnified Party reasonably
believes that counsel for the Indemnifying Party cannot represent both the
Indemnitee and the Indemnifying Party in the defense of the Third-Party Claim
because such representation would be reasonably likely to result in a conflict
of interest between the parties, then the Indemnifying Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, such
action by all appropriate proceedings. If the Indemnifying Party elects not to
compromise or defend such Third-Party Claim or fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement or if the Indemnifying Party assumes the defense of such Third-Party
Claim, the Indemnified Party may, subject to Section 7.05(b), pay, compromise,
defend such Third-Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third-Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third-Party Claim, including making





--------------------------------------------------------------------------------




available (subject to the provisions of Section 5.05) records relating to such
Third-Party Claim and furnishing, without expense (other than reimbursement of
actual out-of-pocket expenses) to the defending party, management employees of
the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third-Party Claim.


(b)Settlement of Third-Party Claims. The Indemnifying Party shall not enter into
settlement of any Third-Party Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
except as provided in this Section 7.05(b). If a firm offer is made to settle a
Third-Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third-Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such Third-Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third-Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third-Party Claim, the
Indemnifying Party may settle the Third-Party Claim upon the terms set forth in
such firm offer to settle such Third-Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 7.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).


(c)Direct Claims. Any claim by an Indemnified Party on account of a Loss which
does not result from a Third-Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that such failure materially prejudices the Indemnifying
Party hereunder. Such notice by the Indemnified Party shall describe the Direct
Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have ten (10) days after its receipt of such
notice to respond in writing to such Direct Claim. During such ten-day period,
the Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Company’s premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such ten-day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.


Section 7.06    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.


Section 7.07    Exclusive Remedies and Right of Offset. Subject to Section 9.11,
the parties acknowledge and agree that their sole and exclusive remedy with
respect to any and all claims (other than





--------------------------------------------------------------------------------




claims arising from intentional fraud or willful misconduct on the part of a
party hereto in connection with the transactions contemplated by this Agreement)
for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
ARTICLE VII. Seller hereby grants Buyer the express right to offset, at Buyer’s
election, against any Earn-out Payment that has been earned and is then due and
payable, any and all amounts due to Buyer under this ARTICLE VII or otherwise
under this Agreement, that has actually been established as owed to Buyer by (i)
agreement of the parties, (ii) failure of a party to dispute a claim within the
applicable time period set forth in this Agreement or (iii) a final and
non-appealable verdict. In furtherance of the foregoing, each party hereby
waives, to the fullest extent permitted under Law, any and all rights, claims
and causes of action for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement it may have against the other parties hereto and their
Affiliates and each of their respective Representatives arising under or based
upon any Law, except pursuant to the indemnification provisions set forth in
this ARTICLE VII. Nothing in this Section 7.07 shall limit any Person’s right to
seek and obtain any equitable relief to which any Person shall be entitled
pursuant to Section 9.11 or to seek any remedy on account of intentional fraud
or willful misconduct by any party hereto.


ARTICLE VIII
TERMINATION


Section 8.01    Termination. This Agreement may be terminated at any time prior
to the Closing:


(a)by the mutual written consent of Seller and Buyer;


(b)by Buyer by written notice to Seller if:


(i)Buyer is not then in material breach of any provision of this Agreement and
there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VI and such breach, inaccuracy or failure cannot be cured by Seller
by January 31, 2019 (the “Drop Dead Date”); or


(ii)any of the conditions set forth in Section 6.01 or Section 6.02 shall not
have been fulfilled by the Drop Dead Date, unless such failure shall be due to
the failure of Buyer to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;


(c)by Seller by written notice to Buyer if:


(i)Seller is not then in material breach of any provision of this Agreement and
there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VI and such breach, inaccuracy or failure cannot be cured by Buyer by
the Drop Dead Date; or


(ii)any of the conditions set forth in Section 6.01 or Section 6.03 shall not
have been fulfilled by the Drop Dead Date, unless such failure shall be due to
the failure of Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing; or





--------------------------------------------------------------------------------






(d)by Buyer or Seller in the event that:


(i)there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or


(ii)any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the transactions contemplated by this Agreement, and
such Governmental Order shall have become final and non-appealable.


Section 8.02    Effect of Termination. In the event of the termination of this
Agreement in accordance with this ARTICLE VIII, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:


(a)as set forth in this ARTICLE VIII and ARTICLE IX hereof; and


(b)that nothing herein shall relieve any party hereto from liability for any
intentional breach of any provision hereof.




ARTICLE IX
MISCELLANEOUS


Section 9.01    Expenses. Except as otherwise expressly provided herein
(including Section 5.13 hereof), all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses, whether or not the Closing shall have occurred; provided, however,
that Buyer shall be responsible for all filing and other similar fees payable in
connection with any filings or submissions under the HSR Act.


Section 9.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); or (c) on the third day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 9.02):





--------------------------------------------------------------------------------




If to Seller:
Martin Resource Management Corporation
4200 Stone Road
Kilgore, Texas 75662
Attention: President and CEO
with a copy to:
Clark Hill Strasburger
901 Main Street, Suite 6000
Dallas, Texas 75202
Attention: Carol Glendenning
If to Buyer:
Martin Operating Partnership L.P.
4200 Stone Rd
Kilgore, TX 75662
Attention: Chief Operating Officer
with a copy to:
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard Street, Suite 3800
Dallas, TX 75201-6659
Attention: Michael Hainsfurther



Section 9.03    Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.


Section 9.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.


Section 9.05    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.


Section 9.06    Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersede all prior and contemporaneous representations,
warranties, understandings and agreements, both written and oral, with respect
to such subject matter. In the event of any inconsistency between the statements
in the body of this Agreement, the Exhibits and Disclosure Schedules (other than
an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.







--------------------------------------------------------------------------------




Section 9.07    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.


Section 9.08    No Third-party Beneficiaries. Except as provided in ARTICLE VII,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.


Section 9.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


Section 9.10    Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial. 


(a)This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas without giving effect to any choice or
conflict of law provision or rule (whether of the State of Texas or any other
jurisdiction).


(b)ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF
TEXAS IN EACH CASE LOCATED IN THE CITY OF LONGVIEW AND COUNTY OF GREGG, AND EACH
PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY
SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER





--------------------------------------------------------------------------------




PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10(c).


Section 9.11    Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.


Section 9.12    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.


Section 9.13    Non-recourse. This Agreement may only be enforced against, and
any claim, action, suit or other legal proceeding based upon, arising out of, or
related to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the entities that are expressly named as
parties hereto and then only with respect to the specific obligations set forth
herein with respect to such party. No past, present or future director, officer,
employee, incorporator, manager, member, partner, stockholder, Affiliate, agent,
attorney or other Representative of any party hereto or of any Affiliate of any
party hereto, or any of their successors or permitted assigns, shall have any
liability for any obligations or liabilities of any party hereto under this
Agreement or for any claim or Action based on, in respect of or by reason of the
transactions contemplated hereby.


[signature page follows]


    





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.


SELLER:


MARTIN RESOURCE MANAGEMENT CORPORATION




By: /s/ Robert D. Bondurant                     
Executive Vice President and Chief Financial Officer


BUYER:


MARTIN OPERATING PARTNERSHIP L.P.
By: Martin Operating GP LLC, its general partner
By: Martin Midstream Partners L.P., its sole member
By: Martin Midstream GP LLC, its general partner




By: /s/ Ruben S. Martin, III                     
President and Chief Executive Officer






    











--------------------------------------------------------------------------------





EXHIBIT A


Amendment No. 3 to Omnibus Agreement





--------------------------------------------------------------------------------






AMENDMENT NO. 3
TO
OMNIBUS AGREEMENT
This AMENDMENT NO. 3 TO THE OMNIBUS AGREEMENT (this “Amendment”) is hereby
entered into on January [__], 2019, to be effective as of 12:01 AM on January 1,
2019 (the “Effective Time”) by Martin Resource Management Corporation, a Texas
corporation (“MRMC”), Martin Midstream GP, LLC, a Delaware limited liability
company (the “General Partner”), Martin Midstream Partners L.P., a Delaware
limited partnership (the “Partnership”) and Martin Operating Partnership L.P.
(the “Operating Partnership”). Capitalized terms used but not defined herein are
used as defined in the Omnibus Agreement, dated as of November 1, 2002, by and
among MRMC, the General Partner, the Partnership and the Operating Partnership,
as amended (the “Omnibus Agreement”).
WHEREAS, MRMC, the General Partner, the Partnership and the Operating
Partnership entered into the Omnibus Agreement;
WHEREAS, MRMC and the Operating Partnership have entered into that certain Stock
Purchase Agreement dated as of October 22, 2018 (the “MTI Agreement”), whereby
all of the issued and outstanding equity of Martin Transport, Inc., a Texas
corporation, will be sold to the Operating Partnership for cash consideration
(the “MTI Transaction”);
WHEREAS, pursuant to the MTI Agreement, MRMC must deliver on the closing date of
the MTI Transaction, this Amendment which (i) revises the definition of the term
“Business” to include the provision of tank trucking services to third-parties;
(ii) revises Articles 5.1, 5.2, 5.3 and 5.4; and (iii) revises Schedule 1 (the
“Amendment Purpose”);
WHEREAS, MRMC, the General Partner, the Partnership and the Operating
Partnership wish to amend the Omnibus Agreement pursuant to Section 6.8 of the
Omnibus Agreement to reflect the Amendment Purpose;
WHEREAS, the Partnership, in accordance with Section 6.8 of the Omnibus
Agreement, has received the prior approval of the Conflicts Committee to agree
to amend the Omnibus Agreement, as reflected in the resolutions of the Conflicts
Committee dated October 22, 2018.
NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, MRMC, the General
Partner, the Partnership and the Operating Partnership hereby agree as follows:





--------------------------------------------------------------------------------




Section 1.Amendments to the Omnibus Agreement.


(a)The definition of “Business” as defined in Article 1 is hereby deleted in its
entirety and replaced as follows:


“Business” means (i) providing marine and other transportation (including the
provision of tank trucking services to third parties), terminalling, refining,
processing, distribution and midstream logistical services for hydrocarbon
products and by-products, including, without limitation, the refining of crude
oil into various grades and quantities of naphthenic lubricants, distillates,
asphalt flux and other intermediate cuts, (ii) manufacturing and marketing
fertilizers and related sulfur-based products and (iii) lubricants blending and
packaging business.


(b)    Section 5.1 is hereby amended to read in its entirety as follows:


5.1    Grant of License. MRMC hereby grants to the Partnership Entities and the
Partnership Entities hereby accept, a nontransferable royalty-free right and
license to use the Names and Marks in connection with the Business during the
term of this Agreement.


(c)    Section 5.2 is hereby amended to read in its entirety as follows:


5.2    Use. All use of and reference to the Names and Marks by the Partnership
Entities shall be generally approved by MRMC prior to such use or reference, and
all such use and reference shall conform with such instructions and quality
standards as MRMC from time to time may issue. MRMC shall have 30 days from the
submission of approval to approve or disapprove of the use or reference. Failure
on the part of MRMC to act within such 30-day period shall be deemed to
constitute approval. In no even shall use of or reference to the Names and Marks
be inconsistent in form or content with the sole ownership of the Names and
Marks by MRMC. All use of the Names and Marks by the Partnership Entities, their
agents, servants, employees and vendees, shall inure solely to the benefit of
MRMC. MRMC shall have the right to make reasonable inspection of the Partnership
Entities’ goods sold and services rendered in connection with the Names and
Marks to protect the goodwill of MRMC associated with the Names and Marks.


(d)    Section 5.3 is hereby amended to read in its entirety as follows:


5.3    Variations. The Partnership Entities shall not adopt and commence using
any variations of the Names and Marks, or any other names and marks confusingly
similar thereto, without the prior approval of MRMC. MRMC shall have 30 days
from the submission of approval to approve or disapprove of the variation.
Failure on the part of MRMC to act within such 30-day period shall be deemed to
constitute approval.


(e)    Section 5.4 is hereby amended to read in its entirety as follows:


5.4    Nontransferable. The license granted to the Partnership Entities to use
the Names and Marks is not assignable or transferable, and it shall not inure to
the benefit of any other Person, including, without limitation, a trustee in
bankruptcy or any other successor to any of the Partnership Entities, whether by
operation of law or otherwise; provided, however, that the Partnership shall be
entitled to sublicense the Names and Marks to any of its direct or indirect
Subsidiaries.







--------------------------------------------------------------------------------




(f)    Schedule 1 is hereby amended to additionally include the tradenames and
logos listed in Exhibit A as attached hereto and incorporated by reference.
Except for the additions to Schedule 1 attached hereto, the Schedule 1 attached
to the Omnibus Agreement shall remain in full force and effect.


Section 2.Ratification of the Omnibus Agreement. Except as expressly modified
and amended herein, all of the terms and conditions of the Omnibus Agreement
shall remain in full force and effect.


Section 3.Governing Law. This Amendment shall be subject to and governed by the
laws of the State of Texas, without regard to conflicts of laws principles.


Section 4.Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of this Amendment by PDF or telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.


REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGES FOLLOW.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the date
first written above to be effective as of the Effective Time.
MARTIN MIDSTREAM PARTNERS, L.P.
By: MARTIN MIDSTREAM GP LLC
on behalf of itself and on behalf of Partnership
and its General Partner




By:     
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer






MARTIN OPERATING PARTNERSHIP L.P.


By: Martin Operating GP LLC, its general partner
By: Martin Midstream Partners L.P., its sole member
By: Martin Midstream GP LLC, its general partner




By:             
Name:    
Title:    
    




MARTIN RESOURCE MANAGEMENT
CORPORATION






By:     
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer




        







--------------------------------------------------------------------------------




EXHIBIT A


Martin Transport, Inc.
Martin Transport
Martin Transport, Inc. of Texas    
Martin Transport - Texas


martintransportlogo.jpg [martintransportlogo.jpg]





--------------------------------------------------------------------------------





EXHIBIT B


Master Services Agreement







--------------------------------------------------------------------------------




MASTER SERVICES AGREEMENT
THIS MASTER SERVICES AGREEMENT (“Agreement”), dated as of January [__], 2019
(the “Closing Date”), to be effective as of 12:01 a.m. January 1, 2019 (the
“Effective Time”), is by and between Martin Transport, Inc., a Texas corporation
(the “Company”), and Martin Resource Management Corporation, a Texas corporation
(“MRMC”). The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, in connection with the sale by MRMC of all the shares of common stock
in the Company to Martin Operating Partnership L.P., a Delaware limited
partnership (“MOP”), pursuant to the terms and conditions of that certain Stock
Purchase Agreement by and between MRMC and MOP as of dated October 22, 2018 (the
“Purchase Agreement”), the Parties desire to enter into this Agreement to
evidence their understandings, as more fully set forth in this Agreement;
WHEREAS, immediately prior to the closing of the transactions contemplated by
the Purchase Agreement the Company is a direct subsidiary of MRMC;
WHEREAS, MRMC provides certain of its subsidiaries, including the Company, with
certain management services; and
WHEREAS, the Company desires to obtain from MRMC, and MRMC desires to provide to
the Company, certain specified management services;
NOW, THEREFORE, in consideration of mutual covenants and agreements contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS
Capitalized terms used herein and not defined have the meaning set forth for
such terms in the Purchase Agreement.
ARTICLE II
AGREEMENTS REGARDING MANAGEMENT SERVICES


2.01    Term. Subject to Section 2.11, the term of this Agreement shall commence
on the Effective Time and continue for a period of one year thereafter;
provided, however, that the term of this Agreement shall be automatically
extended for additional one year terms unless either of the Parties hereto gives
at least ninety (90) days prior notice of its intent that the Agreement will
terminate on the last day of the Term (each one year term period, the “Term”).
  
2.02    Scope of Management Services. During the Term, subject to all of the
terms of this Agreement, MRMC will provide, or cause to be provided, to the
Company, through MRMC or certain of MRMC’s or its Affiliates’ employees, agents,
contractors or otherwise, the management services set forth on Exhibit A hereto
(the “Management Services”).


2.03    Cooperation. The Company and MRMC shall cooperate with each other, and
shall cause their respective Affiliates, officers, employees, agents, auditors
and representatives to cooperate with each other





--------------------------------------------------------------------------------




as necessary in order for MRMC to provide the Management Services to the
Company. The Company agrees to provide MRMC, in a timely manner, the information
necessary for MRMC to provide the Management Services.


2.04    Fees and Expenses. The following fees and expenses shall apply to the
provision of Management Services by MRMC to the Company pursuant to this
Agreement:


(a)Monthly Fee. For each month during the Term, the Company shall pay to MRMC a
monthly fee of $341,666.67 (such amount, the “Monthly Fee”), and the first
payment shall be made in advance on the Effective Date.


(b)Direct Expenses. In addition to the Monthly Fee and for each month during the
Term, the Company shall reimburse MRMC for all direct expenses incurred by MRMC
associated with the provision of Management Services (the “Direct Expenses”).


2.05    Payment, Pricing, and Billing. MRMC will invoice the Company in advance
for the (a) Monthly Fee and (b) Direct Expenses, if any, that are incurred or
anticipated to be incurred for each month. The Company will pay to MRMC all
amounts due under the invoice on or before the first of the month. Direct
Expenses will be estimated but trued up at the end of any month, with the
payment of any shortage due from the Company to MRMC, or any excess due from
MRMC to Company, to be paid within ten days of the end of the month.


2.06    Records. During the Term, MRMC shall provide to the Company (and its
counsel, auditors, accountants, agents, advisors or other representatives)
reasonable access to and permission to make copies of the records or accounts
relating to this Agreement.


2.07    No Ownership Right or License. The Company acknowledges that it is not
acquiring by virtue of this Agreement any ownership right or license to any item
of equipment or software utilized by MRMC in providing the Management Services
and that its non-exclusive right to use such equipment and software shall cease
upon the expiration or termination of this Agreement. The Company further
acknowledges that all equipment and software owned or licensed by MRMC and
utilized by MRMC in providing the Management Services shall at all times remain
the property of MRMC or of the equipment or software owner, whichever is
applicable, and that the Company shall have no right at any time or by any means
to copy, reproduce, or make available to any other party any of the equipment,
software or related documentation utilized by MRMC in providing the Management
Services. MRMC acknowledge that all data and information related to the Company
and processed by MRMC on such equipment and software shall at all times remain
the property of the Company and that such data and information shall be subject
to the provisions of Section 3.10.


2.08    Insurance.


(a)Coverage. During the term of this Agreement, MRMC shall procure, at the
Company's expense (including the payment as and when necessary of related
deductible, retention and/or co-payment amounts required thereunder), directly
in the Company's name (or, subject to the Company's approval, indirectly by
being named as an additional insured under similar policies maintained by MRMC),
insurance of the type and with aggregate coverage limits of not less than, and
related deductible, retention and/or co-payment amounts based on the then
current circumstances of the Company’s business. Coverage shall be placed with
insurers approved by the Company; provided, however, that until further notice,
the Company consents to the insurers selected by MRMC and to being named as an
additional insured under similar policies maintained





--------------------------------------------------------------------------------




by MRMC. The Company shall promptly reimburse MRMC, on an as and when incurred
basis, for the Company's actual direct cost or indirect pro rata cost of all
such insurance.


(b)All insurance policies shall contain waivers by the insurers of their rights
of subrogation, if any, against MRMC. All insurance policies, excluding worker's
compensation, shall name MRMC as an additional insured, and shall include
endorsements stating that such policies are primary to any other insurance
coverage available through MRMC. All policies shall also be endorsed to provide
that the insurance may not be canceled or materially modified without 30 days
advance written notice to MRMC and the Company.


2.09    Standard of Performance. Subject to all of the terms and conditions of
this Agreement, MRMC use commercially reasonable efforts to provide to the
Company the Management Services in material compliance with all applicable laws
and MRMC’s policies, practices, and procedures in effect immediately prior to
the date of this Agreement. The Company hereby acknowledges that MRMC is not in
the business of providing such Management Services other than for its own
benefit and that, except as set forth in this Section 2.09, MRMC in providing
such Management Services does not otherwise warrant or assume any responsibility
for the Management Services. EXCEPT AS PROVIDED IN THIS SECTION 2.09, EACH PARTY
EXPRESSLY DISCLAIMS (a) ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE ADEQUACY
OR QUALITY OF THE MANAGEMENT SERVICES, INCLUDING ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, AND (b) ANY WARRANTY AS TO THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION, DATA, OR OTHER MATERIALS (WRITTEN OR ORAL)
FURNISHED TO A PARTY BY THE OTHER PARTY OR ANY OF THE OTHER PARTY’S AFFILIATES
IN CONNECTION WITH THE MANAGEMENT SERVICES.


2.10    Limitation of Liability, Indemnification.


(a)EACH PARTY SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS THE OTHER
PARTY AND ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM ANY AND
ALL DAMAGES, PENALTIES, FINES, ASSESSMENTS, CHARGES, COSTS, LIABILITIES,
OBLIGATIONS, TAXES, LOSSES, EXPENSES AND FEES (INCLUDING COSTS OF INVESTIGATION,
COURT COSTS, COSTS OF DEFENSE AND REASONABLE FEES OF ATTORNEYS, ACCOUNTANTS AND
OTHER PROFESSIONAL ADVISORS AND EXPERT WITNESSES) (COLLECTIVELY, “LOSSES”)
INCURRED BY THIRD PARTIES ARISING OUT OF THE BODILY INJURY, ILLNESS, OR DEATH OR
LOSS OR DAMAGE TO PROPERTY OF ANY THIRD PARTY ARISING OUT OF THIS AGREEMENT
AND/OR SERVICES PERFORMED PURSUANT TO THE TERMS OF THIS AGREEMENT TO THE EXTENT
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFYING PARTY.


(b)NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR LAW TO THE CONTRARY,
IN NO EVENT WILL ANY PARTY, OR ITS AFFILIATES, BE LIABLE TO THE OTHER PARTY, OR
ITS AFFILIATES, FOR ANY INDIRECT, EXEMPLARY, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OR EXPENSES, INCLUDING LOSS OF PROFITS OR SAVINGS DUE TO
BUSINESS INTERRUPTIONS OR OTHERWISE, IN CONNECTION WITH THIS AGREEMENT OR ANY
CLAIM ARISING FROM OR RELATING TO THIS AGREEMENT.


2.11    Termination. Notwithstanding anything in this Agreement to the contrary:


(a)The Company may immediately terminate this Agreement by written notice to
MRMC (i) upon the occurrence of any Bankruptcy Event with respect to MRMC, or
(ii) if MRMC shall have breached any provision hereof in any material respect
and shall not have cured such breach within 30 days (provided





--------------------------------------------------------------------------------




that if such breach is not reasonably capable of cure within such 30 day period,
then the cure period shall be extended for up to an additional 60 days provided
that MRMC commenced the cure during the initial 30 day period and thereafter
diligently pursue the cure thereof to completion) after the Company shall have
provided written notice of such breach with reasonable specificity thereof to
MRMC.


(b)MRMC may immediately terminate this Agreement by written notice to the
Company (i) upon the occurrence of any Bankruptcy Event with respect to the
Company, or (ii) if the Company shall have breached any provision hereof in any
material respect and shall not have cured such breach within 30 days (provided
that if such breach is not reasonably capable of cure within such 30 day period,
then the cure period shall be extended for up to an additional 60 days provided
that the Company commenced the cure during the initial 30 day period and
thereafter diligently pursues the cure thereof to completion) after MRMC shall
have provided written notice of such breach with reasonable specificity thereof
to the Company.


(c)For purposes of Section 2.11, “Bankruptcy Event” means, with respect to any
Person, the occurrence of one or more of the following events: (i) such Person
(A) admits in writing its inability to pay its debts as they become due, (B)
files, or consents or acquiesces by answer or otherwise to the filing against it
of, a petition for relief or reorganization or rearrangement, readjustment or
similar relief or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, dissolution, reorganization, moratorium
or other similar law of any jurisdiction, (C) makes an assignment for the
benefit of its creditors, (D) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (E) is adjudicated as
bankrupt or as insolvent or to be liquidated, (F) gives notice to any
Governmental Authority of insolvency or pending insolvency, or (G) takes
corporate action for the purpose of any of the foregoing; or (ii) a court of
Governmental Authority of competent jurisdiction enters an order appointing,
without consent by such Person, a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, or constituting an order for relief or approving a petition for
relief or reorganization or any other petition in bankruptcy or for liquidation
or to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of such Person, or any such
petition shall be filed against such Person.


(d)In the event of any such termination, the Company shall remain liable for all
accrued and unpaid fees and expenses payable hereunder to MRMC through the
effective date of such termination.


ARTICLE III
MISCELLANEOUS


3.01    Independent Contractor Relationship. The relationship of MRMC to the
Company established under this Agreement with respect to the Management Services
is contractual. MRMC is an independent contractor and nothing in this Agreement
will be construed to designate MRMC or any of its Affiliates as employees,
agents, joint venturers, or partners of the Company or any of its Affiliates in
respect of the Management Services.


3.02    Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Texas, without giving effect to the
conflicts of laws principles (whether of the State of Texas or otherwise) that
would result in the application of the laws of any other jurisdiction.


3.03    Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally or if mailed (first class postage prepaid)





--------------------------------------------------------------------------------




or deposited with a reputable overnight courier for next Business day delivery,
to the Parties at the following addresses:
If to MRMC, to:
Martin Resource Management Corporation
4200 Stone Road
Kilgore, Texas 75662
Attn: General Counsel


If to the Company, to:
Martin Transport, Inc.
4200 Stone Road
Kilgore, Texas 75662
Attn: Vice President - Land Transportation


All such notices, requests and other communications will: (a) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, and (b) if delivered by mail or reputable overnight courier in the
manner described above to the address as provided in this Section, be deemed
given upon receipt (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice, request or other communication is to be delivered pursuant to this
Section). Any Party from time to time may change its address or other
information for the purpose of notices to that Party by giving notice specifying
such change to the other Parties.
3.04    Entire Agreement. This Agreement, the Exhibit hereto, and the
definitions in the Purchase Agreement used herein constitute the entire
agreement of the Parties relating to the matters contained herein, and supersede
all prior contracts, agreements, representations, warranties or understandings,
whether oral or written, relating to the matters contained herein.


3.05    Jointly Drafted. This Agreement, and all the provisions of this
Agreement, shall be deemed drafted by all of the Parties, and shall not be
construed against any Party on the basis of that Party’s role in drafting this
Agreement.


3.06    Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.


3.07    Amendment or Modification. This Agreement may be amended or modified
only by the written agreement of the Parties.


3.08    No Assignment. No Party shall assign its rights or obligations under
this Agreement without the prior written consent of the other Party. Any
permitted assignee shall agree in writing to be bound by the terms of this
Agreement.


3.09    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Parties and their respective successors and permitted
assigns.





--------------------------------------------------------------------------------






3.10    Confidentiality. Unless (a) compelled to disclose by judicial or
administrative process or by other requirements of Law, (b) disclosed in an
action or proceeding brought by a Party in pursuit of its rights or in the
exercise of its remedies hereunder, (c) disclosed to such Party’s attorneys,
accountants and representatives who agree to keep such information confidential
or are bound by fiduciary or other existing obligations of confidentiality, each
Party will hold, and will use its best efforts to cause its Affiliates and their
respective representatives to hold, in strict confidence from any Person (other
than any such Affiliate or representative), all documents and information
concerning each other Party or any of its Affiliates furnished to it by such
other Party or such other Party’s representatives in connection with this
Agreement or the transactions contemplated hereby, except to the extent that
such documents or information can be shown to have been: (x) previously known by
the Party receiving such documents or information, (y) in the public domain
(either prior to or after the furnishing of such documents or information
hereunder) through no fault of such receiving Party, or (z) later acquired by
the receiving Party from another source if the receiving Party is not aware that
such source is under an obligation to another Party to keep such documents and
information confidential.


3.11    Equitable Remedies. The Parties acknowledge and agree that each Party
would be damaged irreparably, and would have no adequate remedy at Law, in the
event any of the provisions of this Agreement are not performed in accordance
with their specific terms or otherwise breached. Accordingly, each of the
Parties agrees that the other Party shall be entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof, this
being in addition to any other remedies to which such Party is entitled at Law
or equity, without proof of actual damages or any obligation to post any bond or
other security as a prerequisite to obtaining equitable relief. Each of the
Parties agrees not to dispute or resist any such application for relief on the
basis that such Party has an adequate remedy at Law or that damage arising from
such non-performance or breach is not irreparable.


3.12    Fees and Expenses. In the event that any Party shall file suit to
enforce the covenants contained in this Agreement (or obtain any other remedy in
respect of any breach thereof), the prevailing Party in the suit shall be
entitled to recover, in addition to all other damages to which it may be
entitled, the costs incurred by such Party in conducting the suit, including
reasonable attorney’s fees and expenses.


3.13    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be delivered via PDF, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.


3.14    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof and (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.


3.15    No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of the Parties and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.







--------------------------------------------------------------------------------




3.16    Submission to Jurisdiction. The Parties hereby agree that any proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby, whether
in contract, tort or otherwise, shall be brought in the State of Texas District
Court located in Gregg County, Texas. Each of the Parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such proceeding in any such court or that any such
proceeding which is brought in any such court has been brought in an
inconvenient form. Service of process, summons, notice or other document by
registered mail to the address set forth in Section 3.03 shall be effective
service of process for any proceeding brought in any such court.


3.17    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and such transactions.


3.18    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
[Signature Page Immediately Follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written to be effective as of the Effective Time.
MARTIN RESOURCE MANAGEMENT CORPORATION






By:                                 
Name:                                     
Title:                                 
                    






MARTIN TRANSPORT, INC.






By:                                 
Name:                                     
Title:                                 
                    








    





--------------------------------------------------------------------------------




EXHIBIT A


MANAGEMENT SERVICES


(a)
Tax services, including without limitation, general tax planning and filing of
state and federal income tax returns.

(b)
Financial planning and reporting services, including without limitation, the
preparation of periodic balance sheets, income statements and budgets.

(c)
Treasury services, including without limitation, the management of working
capital and currency.

(d)
Strategic planning services.

(e)
Acquisition and divestiture services.

(f)
General legal oversight services, including, without limitation, review of
Company contracts and monitoring, defending and prosecuting legal claims.

(g)
Financial advisory services, including without limitation, advisory services
relating to debt and equity offerings (excluding any necessary third party
investment banking, agent and/or syndication services in connection with the
foregoing, which the Company will retain, at its expense, on an as and when
needed basis).

(h)
Ancillary management oversight services, including without limitation, sales and
marketing planning.

(i)
Administrative services, including, without limitation, payroll services and
services incident to the provision of retirement and health and welfare
benefits.

(j)
Risk management services as specified by the Company, including without
limitation, selecting and maintaining insurance coverages.

(k)
Billing services, payable services and safety services.

(l)
Office space, equipment, telecommunications, and other office services for the
Company.

(m)
Document and data storage and offsite backup services.

(n)
Obtaining, maintaining and renewing, and granting the use to the Company, of all
permits, licenses and other governmental and private rights necessary to conduct
the business of the Company.

(o)
General purchasing services.

(p)
Information technology and related services.

For Direct Costs those costs will be directly billed to the Company while
overhead costs associated with the provision and maintenance of those services
shall be part of the Management Services provided under the Agreement.







